UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation ofcapital Net asset value June 30, 2011 Class IA: $7.29 Class IB: $7.29 Total return at net asset value Citigroup Barclays Non-U.S. JPMorgan Capital U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 6/30/11) shares* shares† Bond Index Bond Index Index‡ 6 months 2.61% 2.47% 2.72% 4.69% 5.50% 1 year 8.99 8.86 3.90 13.94 15.75 5 years 36.45 36.54 37.15 45.31 56.27 Annualized 6.41 6.43 6.52 7.76 9.34 10 years 103.06 100.66 74.81 129.84 142.89 Annualized 7.34 7.21 5.74 8.68 9.28 Life 182.89 175.75 185.02 200.05 — Annualized 6.02 5.87 6.06 6.36 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s classIA shares. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 17.3% Aaa 20.8% Aa 0.5% A 1.2% Baa 8.1% Ba 10.3% B 23.8% Caa and below 29.5% Not rated –11.5% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 6/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary overtime. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the bond-market environment like during the six months ended June 30, 2011? The fixed-income market generated positive returns, but market leadership shifted significantly. During the first half of the period, the best-performing sectors were those on the riskier end of the spectrum that benefited from an improving economy, such as high-yield corporate bonds, leveraged loans, and commercial mortgage-backed securities [CMBS]. However, during the second half, disappointing economic data and the anticipated end of the Federal Reserve’s second quantitative easing program caused interest rates to decline, boosting higher-quality bonds, such as U.S. Treasuries and tax-exempt bonds. Emerging-market debt also performed well, benefiting from tightening yield spreads amid strong developing-economy fundamentals. Treasury Inflation Protected Securities [TIPS] registered a solid absolute return and were among the best-performing categories for the period, despite a drop in short-term inflation expectations. Looking at the Treasury yield curve, as U.S. economic data softened, and the Federal Reserve signaled that it was in no hurry to tighten monetary policy, interest rates declined across the short and intermediate portions of the curve. Short-term rates fell more than longer-term rates and, at period-end, the yield curve stood at one of its steepest levels on record. Which holdings were the main contributors to the fund’s performance? Government-agency interest-only collateralized mortgage obligations [IO CMOs] were a key contributor. Despite falling interest rates during the latter half of the period, refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at low levels. As a result, these securities generated steady cash flows throughout the period, and their prices moved higher. In fact, IO CMOs were one of the best-performing subsectors in the entire fixed-income market during the period. In implementing our IO CMO strategy, we used interest-rate swaps, futures, and options to hedge the fund’s duration — or sensitivity to interest-rate changes — and to gain exposure on interest rates. We used forward currency contracts to hedge foreign exchange risk and gain exposure on currency, and total return swaps to hedge sector exposure, as well as to gain exposure to specific sectors, industries, or rates of inflation in regions or countries. An overweight allocation to high-yield corporate bonds was another important contributor to the fund’s return. Despite periods of underperformance in March and June, high-yield bonds were still among the top-performing bond-market categories for the period as a whole. Credit fundamentals remained positive, with the number of ratings upgrades outpacing the number of downgrades by a significant margin. The overall default rate remained low, declining below 1.0% by the end of the period, which is well under the 25-year average of 4.3% and the peak rate of nearly 14% that was reached in December 2009. Security selection in emerging-market debt also boosted performance, with our investments in bonds from Russia, Argentina, Brazil, and Venezuela delivering the best results. A small position in short-term CMBS rounded out the top contributors. Our holdings of bonds in the highly liquid uppermost part of the capital structure held up well amid the sell-off that occurred in riskier areas of the market during the second half of the period. Which strategies detracted from results? Global currencies were generally volatile during the period, and our active currency management detracted from results. Specifically, the fund was hurt by long positions in the underperforming Australian dollar, and short positions in the Swiss franc and Japanese yen. On the positive side, taking tactical long and short positions in the euro was beneficial during an up-and-down period for Europe’s common currency, and helped mitigate the overall underperformance of our currency strategies. Our interest-rate and yield-curve strategies also detracted. We took a cautious approach toward interest-rate risk, keeping the fund’s duration shorter than that of its benchmark, which particularly hurt in the United States and Switzerland as rates fell. Additionally, positions designed to benefit from a flatter yield curve proved detrimental in the United States and the United Kingdom, as rates declined across the curve in both countries and the yield curve steepened. What is your outlook for the global credit markets over the coming months, and how have you positioned the fund? For the first time since the late 1990s, we are dealing with a global economy that has multiple tiers of growth. In Asia and certain parts of Europe, economies are growing robustly, increasing the likelihood that central banks in these regions will need to raise interest rates to contain inflation. Meanwhile, in the United States, the United Kingdom, and other parts of Europe, economies are weighed down by structural problems that are constraining growth. Central banks in these regions have implemented easier monetary policies in hopes of stimulating growth. From our perspective as fixed-income investors, one of the key risks on the horizon is the effectiveness of central-bank policy to meet these divergent policy goals. Given our economic outlook, we believe that credit-sensitive fixed-income sectors may perform well. As a result, at period-end, we modestly increased the fund’s holdings of high-yield corporate bonds, supported by strong corporate balance sheets and default rates that remain at historic lows. We also have a positive outlook for non-agency residential mortgage-backed securities, as the sell-off in this sector during the final months of the period pushed yields to even more attractive levels versus Treasuries. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Diversified Income Fund Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund is managed by MichaelAtkin, Kevin Murphy, Michael Salm, and Paul Scanlon. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.77 $5.02 $3.76 $5.01 Ending value (after expenses) $1,026.10 $1,024.70 $1,021.08 $1,019.84 Annualized expense ratio 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund The fund’s portfolio 6/30/11 (Unaudited) CORPORATE BONDS AND NOTES (34.7%)* Principal amount Value Basic materials (2.6%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $299,000 $298,202 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 242,000 254,100 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 140,000 119,700 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 379,800 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 255,625 Chemtura Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2018 99,000 103,703 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.247s, 2013 (Netherlands) 100,000 95,500 Exopack Holding Corp. 144A sr. notes 10s, 2018 200,000 198,500 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 603,000 625,613 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 389,000 396,662 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 315,000 320,616 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 240,000 253,021 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 277,000 283,925 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 228,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 420,863 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 241,218 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $275,000 290,125 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 480,000 672,329 JMC Steel Group 144A sr. notes 8 1/4s, 2018 $95,000 96,425 KRATON Polymers, LLC/KRATON Polymers Capital Corp. sr. notes 6 3/4s, 2019 43,000 43,000 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 401,600 586,231 Lyondell Chemical Co. sr. notes 11s, 2018 $915,000 1,024,800 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 589,000 655,263 Momentive Performance Materials, Inc. notes 9s, 2021 412,000 420,240 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 170,000 158,525 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 85,000 86,063 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 295,000 318,600 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 307,913 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 785,425 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Basic materials cont. PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 $141,250 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 73,505 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.67s, 2015 (Germany) EUR 182,000 260,437 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 133,320 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 202,000 219,170 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 382,000 412,560 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 111,000 117,105 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 265,650 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 225,000 315,850 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $175,000 209,125 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 140,000 137,200 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 285,000 295,688 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 292,000 301,490 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 100,000 98,500 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 343,000 365,295 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 120,000 106,800 Capital goods (1.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 282,540 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 80,000 77,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 145,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 143,000 141,213 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 45,000 45,000 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 104,000 113,360 ARD Finance SA 144A 11 1/8s, 2018 (Luxembourg) EUR 100,000 148,043 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 277,433 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $398,000 415,910 Berry Plastics Corp. company guaranty notes FRN 4.122s, 2014 260,000 241,800 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 131,000 130,018 Berry Plastics Corp. notes 9 3/4s, 2021 33,000 31,928 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 212,000 Putnam VT Diversified Income Fund 5 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Capital goods cont. Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 $195,000 $196,950 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 89,112 Delphi Corp. 144A sr. notes 6 1/8s, 2021 $200,000 197,500 Exide Technologies 144A sr. notes 8 5/8s, 2018 130,000 135,200 Graham Packaging Co., LP/GPC Capital Corp. company guaranty sr. unsec. notes 8 1/4s, 2017 130,000 144,950 Griffon Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2018 90,000 90,338 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 217,000 228,935 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 305,000 321,775 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 588,121 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 40,000 43,300 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 181,000 185,978 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 163,913 Pregis Corp. company guaranty notes FRN 6.327s, 2013 EUR 50,000 69,649 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $150,000 148,688 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 292,830 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 478,000 745,326 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. notes 8 1/2s, 2016 (Luxembourg) EUR 467,000 692,527 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $185,000 183,613 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 110,000 108,625 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 454,750 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 217,688 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 209,500 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 198,413 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 83,025 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 428,000 447,260 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 190,000 203,775 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 390,000 409,500 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 145,000 207,854 Communication services (4.3%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $115,000 120,175 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 104,500 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Communication services cont. Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 $150,000 $162,563 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 70,785 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 213,893 251,859 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 268,706 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 240,000 236,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 195,000 200,850 Cequel Communications Holdings I LLC/ Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 214,240 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 113,400 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 360,000 341,100 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,020,000 1,092,675 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 395,000 387,100 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 538,750 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 699,600 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 94,725 CSC Holdings LLC sr. notes 6 3/4s, 2012 116,000 119,335 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 320,000 354,400 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 459,613 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 200,000 203,500 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 360,000 367,200 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 271,875 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 853,895 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 530,000 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 288,000 286,200 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,399,937 1,504,932 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 374,739 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 180,000 193,500 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 257,896 Kabel Deutchland V&S 144A sr. notes 6 1/2s, 2018 (Germany) EUR 140,000 201,690 6 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 $342,000 $351,833 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 169,000 176,183 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 74,905 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 631,000 667,283 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 192,000 190,080 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 580,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 85,000 88,613 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 382,200 PAETEC Holding Corp. 144A sr. unsec. notes 9 7/8s, 2018 215,000 222,794 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 366,350 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $140,000 142,100 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 253,750 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 61,669 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 570,000 599,925 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 153,180 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 120,000 128,400 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 220,000 234,025 Sprint Capital Corp. company guaranty 8 3/4s, 2032 75,000 81,188 Sprint Capital Corp. company guaranty 6 7/8s, 2028 140,000 132,650 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 260,000 270,400 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,433,869 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 137,000 136,829 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 150,118 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 146,868 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 625,980 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 418,293 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 648,471 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,439 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 381,000 619,526 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 445,000 658,682 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 $84,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 385,234 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 185,000 193,325 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 160,000 176,800 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 95,000 101,650 Consumer cyclicals (6.2%) Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 50,000 50,000 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 309,750 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 566,000 529,210 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 171,428 AMC Entertainment, Inc. 144A sr. sub. notes 9 3/4s, 2020 240,000 245,400 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 214,000 223,630 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 230,000 237,188 ARAMARK Holdings Corp. 144A sr. notes 8 5/8s, 2016 ‡‡ 97,000 98,698 Aston Martin Capital, Ltd. 144A company guaranty sr. notes 9 1/4s, 2018 (Jersey) GBP 140,000 214,570 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $360,000 375,300 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 160,000 137,600 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 400,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 70,525 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 146,475 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 267,113 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 107,100 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 150,750 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 185,000 183,150 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 210,000 189,525 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 580,000 640,175 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 7.135s, 2015 (Netherlands) EUR 335,000 465,844 Cedar Fair LP/Canada’s Wonderland Co./ Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $100,000 106,750 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 189,150 Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Consumer cyclicals cont. Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 $115,000 $112,988 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 410,000 402,825 Cinemark USA, Inc. 144A company guaranty sr. sub. notes 7 3/8s, 2021 60,000 59,700 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 ‡‡ 368,000 399,280 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 124,000 111,910 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 250,000 241,563 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 718,310 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 131,563 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 411,000 612,061 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $315,000 303,975 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 119,900 DISH DBS Corp. company guaranty 7 1/8s, 2016 247,000 260,585 DISH DBS Corp. company guaranty 6 5/8s, 2014 876,000 921,990 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 265,475 DR Horton, Inc. sr. notes 7 7/8s, 2011 25,000 25,063 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 273,776 Felcor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 R $405,000 388,800 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 189,000 212,153 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 518,222 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 140,000 140,350 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 26,000 29,250 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 291,200 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.471s, 2017 (Germany) EUR 418,000 596,873 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) $265,000 288,086 Gymboree Corp. 144A sr. unsec. notes 9 1/8s, 2018 120,000 112,800 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 233,770 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 245,525 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 250,000 258,125 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 583,000 634,013 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Consumer cyclicals cont. Isle of Capri Casinos, Inc. company guaranty 7s, 2014 $210,000 $208,163 Isle of Capri Casinos, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2019 475,000 479,750 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 732,000 1,094,527 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 607,669 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 73,309 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $120,000 138,600 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 730,275 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 77,813 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 214,200 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 964,000 1,399,084 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 303,075 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 320,000 25,600 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 70,000 69,563 MGM Resorts International company guaranty sr. notes 9s, 2020 140,000 153,300 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 79,688 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 202,350 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 290,000 299,788 Navistar International Corp. sr. notes 8 1/4s, 2021 440,000 477,400 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 186,388 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 215,250 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 205,000 189,625 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 155,000 155,000 Owens Corning, Inc. company guaranty sr. unsec. notes 9s, 2019 725,000 862,750 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 65,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 229,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 148,400 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 153,125 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 69,794 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 244,200 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 90,000 85,275 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) †† EUR 500,000 755,040 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Consumer cyclicals cont. QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 $185,500 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 69,300 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 190,000 189,763 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 185,680 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 200,000 204,500 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 55,138 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 223,000 247,530 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 192,000 178,080 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2021 74,000 72,520 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 44,000 44,110 SugarHouse HSP Gaming Prop. Mezz LP/ SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 100,000 102,000 Toys R Us – Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 65,650 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 250,800 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 345,988 Travelport LLC company guaranty 11 7/8s, 2016 176,000 151,360 Travelport LLC company guaranty 9 7/8s, 2014 210,000 193,200 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 289,170 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 363,388 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 377,400 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 335,000 372,688 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,200 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 262,350 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default) † ‡‡ F 199,516 9,976 Visteon Corp. 144A sr. notes 6 3/4s, 2019 335,000 323,275 Vulcan Materials Co. sr. unsec. unsub. notes 7 1/2s, 2021 100,000 99,868 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 150,000 162,938 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 165,000 193,463 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 745,085 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 210,000 216,300 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Consumer cyclicals cont. YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 $180,000 $180,450 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 402,000 436,170 Consumer staples (2.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 903,285 Archibald Candy Corp. company guaranty sub. notes 10s, 2011 (In default) † F $77,746 2,488 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 165,000 176,138 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 437,525 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 270,000 271,350 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 272,640 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 276,000 284,970 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 130,000 125,775 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 295,000 322,288 Claire’s Stores, Inc. 144A notes 8 7/8s, 2019 185,000 172,975 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 273,125 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 165,330 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 160,000 173,600 Dole Food Co. 144A sr. notes 8s, 2016 123,000 128,843 Dunkin Brands, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2018 66,000 66,577 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 517,000 795,004 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 234,281 Europcar Groupe SA company guaranty sr. sub. bonds FRB Ser. REGS, 4.92s, 2013 (France) EUR 67,000 95,986 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 105,000 148,658 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $8,000 8,200 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 97,850 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 328,342 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $825,000 802,313 Landry’s Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 100,000 107,000 Libbey Glass, Inc. sr. notes 10s, 2015 68,000 73,780 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 195,000 204,263 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 100,000 104,750 Refresco Group BV 144A company guaranty sr. bonds 7 3/8s, 2018 (Netherlands) EUR 240,000 351,219 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Consumer staples cont. Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 $365,000 $362,263 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 273,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 80,813 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 165,000 173,250 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 130,000 129,350 Service Corporation International sr. notes 7s, 2019 105,000 110,513 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 551,000 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 367,000 401,865 Stewart Enterprises, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 279,650 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 255,313 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 100,000 100,000 West Corp. 144A sr. notes 7 7/8s, 2019 265,000 257,050 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 111,000 112,110 Energy (6.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 200,000 200,500 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 212,000 212,795 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 173,260 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 444,453 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 227,000 260,218 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 432,438 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 270,000 269,325 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 424,530 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 91,350 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 393,000 428,370 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 6 7/8s, 2019 70,000 69,650 Carrizo Oil & Gas, Inc. company guaranty sr. unsec notes 8 5/8s, 2018 474,000 488,220 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 210,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 526,000 544,410 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 783,000 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 179,725 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 299,915 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Energy cont. Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) $88,855 $64,420 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 300,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 188,570 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,070,380 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 39,800 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 537,825 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 261,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 131,300 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 548,490 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. unsec. notes 6 1/2s, 2021 140,000 132,300 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 200,000 197,000 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 250,000 253,750 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 365,150 Gazprom OAO Via Gaz Capital SA 144A sr. bonds 9 1/4s, 2019 (Russia) 690,000 849,611 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 219,420 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 261,600 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 172,883 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 500,000 592,780 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 267,000 267,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 610,000 628,300 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 391,050 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 290,000 290,000 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 211,973 James River Escrow, Inc. 144A sr. notes 7 7/8s, 2019 $90,000 89,100 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 130,000 128,700 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 253,000 266,915 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 454,188 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 356,246 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 185,000 185,925 Milagro Oil & Gas 144A notes 10 1/2s, 2016 300,000 282,000 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Energy cont. Nak Naftogaz Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) $335,000 $363,860 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 298,410 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 160,000 174,000 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 65,000 70,688 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) † 305,000 126,575 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) (In default) † 295,000 120,950 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 401,000 396,990 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 124,000 124,620 Peabody Energy Corp. company guaranty 7 3/8s, 2016 666,000 752,580 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,950 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 400,529 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 78,649 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 540,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 780,000 831,032 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 106,875 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,739,038 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 131,175 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 133,825 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 309,000 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 881,267 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 230,000 170,545 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 397,375 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,179,563 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 332,063 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 310,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 310,000 321,238 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 61,800 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Energy cont. Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 $365,000 $410,625 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 507,400 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 532,125 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 286,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 217,350 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 191,598 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 55,000 55,688 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 810,900 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 115,000 115,288 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 79,575 Williams Cos., Inc. (The) notes 7 3/4s, 2031 111,000 129,559 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 165,000 204,510 Financials (6.2%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 190,000 190,475 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 44,000 44,836 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 307,685 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 328,440 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 452,588 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 825,550 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.454s, 2014 31,000 29,649 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 195,000 193,700 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 285,169 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 318,000 208,817 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,330,000 1,317,166 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 203,813 202,197 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 225,230 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 84,255 CIT Group, Inc. sr. bonds 7s, 2014 35,691 36,137 CIT Group, Inc. 144A bonds 7s, 2017 1,452,000 1,448,370 CIT Group, Inc. 144A bonds 7s, 2016 680,000 677,450 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 286,688 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 84,800 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Financials cont. Commerzbank Capital Funding Trust jr. unsec. sub. bonds bank guaranty zero %, 2016 EUR 250,000 $288,433 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $230,000 233,450 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 384,975 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 321,720 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 233,000 201,545 HSBC Capital Funding LP bank guaranty jr. unsec. sub. FRB 5.13s, Perpetual maturity (Jersey) EUR 208,000 283,333 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 71,225 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 51,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 532,875 ING Groep NV jr. unsec. sub. notes 5.775s, Perpetual maturity (Netherlands) 310,000 285,200 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 70,000 68,425 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 515,601 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 14,000,000 317,347 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $438,000 454,425 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 443,516 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 130,000 127,725 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 194,258 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 271,985 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 267,000 263,329 RBS Capital Trust III jr. unsec. sub. notes bank guaranty zero %, 2049 (United Kingdom) 300,000 219,000 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 228,000 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 2,860,000 2,858,827 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 390,000 446,063 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 370,000 420,857 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,401,838 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 R 79,000 79,000 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 217,280 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Financials cont. Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 $345,000 $316,538 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 220,910 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 194,000 249,725 UBS AG/ Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, 2017 (Jersey) EUR 200,000 291,788 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 259,388 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.136s, 2014 45,000 41,850 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 609,540 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 418,920 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 359,000 364,924 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 4,019,458 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,183,792 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,521,000 2,649,218 Government (0.2%) Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 31,500,000 678,234 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 466,687 Health care (1.8%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 $193,000 197,343 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 222,455 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 152,600 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 225,000 237,375 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 140,000 140,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 498,000 512,940 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,449 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 635,490 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 66,138 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 202,500 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 221,000 232,326 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 170,000 174,250 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 254,531 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Health care cont. Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) $295,000 $307,538 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 240,000 249,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 ‡‡ 701,000 745,689 HCA, Inc. sr. sec. notes 9 1/4s, 2016 964,000 1,023,045 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 505,000 498,688 Kindred Healthcare, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 80,000 79,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 217,813 Select Medical Corp. company guaranty 7 5/8s, 2015 87,000 86,130 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 345,888 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 175,770 180,604 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 76,000 86,157 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 136,350 Tenet Healthcare Corp. sr. notes 9s, 2015 542,000 581,295 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 326,710 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 245,000 248,981 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 38,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 98,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 39,200 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 275,000 181,156 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 260,000 275,136 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 85,000 87,550 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 88,000 89,760 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 255,000 246,713 Buccaneer Merger Sub, Inc. 144A sr. notes 9 1/8s, 2019 257,000 267,280 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 179,000 181,685 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 393,000 393,000 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 195,000 200,850 Eagle Parent Inc. 144A sr. notes 8 5/8s, 2019 (Canada) 160,000 154,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 115,000 122,044 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 291,844 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 620,725 644,002 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 $169,000 $166,465 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 112,088 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 65,488 First Data Corp. 144A sr. bonds 12 5/8s, 2021 455,000 486,850 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 567,000 630,788 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 81,000 91,530 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 455,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 162,750 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 454,720 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 256,000 268,800 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 496,800 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 205,030 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 277,000 291,543 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 380,000 402,325 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 168,000 158,760 Utilities and power (2.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 763,200 AES Corp. (The) 144A sr. note 7 3/8s, 2021 180,000 182,700 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 804,939 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $225,000 231,188 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 603,925 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 317,375 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 685,000 498,338 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 98,100 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 48,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 86,655 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 13,770 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 322,442 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 446,115 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,114,533 Energy Future/Energy Future Intermediate Holdings Finance Co., LLC sr. notes 10s, 2020 331,000 352,998 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 426,120 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 405,000 423,225 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (34.7%)* cont. Principal amount Value Utilities and power cont. GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 $65,000 $67,600 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 105,310 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 354,750 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,561,895 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 377,100 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 798,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 157,482 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 105,000 107,552 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 74,834 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 180,000 176,850 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 224,593 Total corporate bonds and notes (cost $169,292,935) MORTGAGE-BACKED SECURITIES (26.5%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 5A31, 0.326s, 2037 $1,278,164 $600,737 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 $125,000 102,500 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 210,513 Ser. 07-5, Class XW, IO, 0.59s, 2051 43,250,407 726,036 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.387s, 2036 2,122,051 1,305,062 FRB Ser. 07-B, Class A1, 0.396s, 2047 1,273,519 789,582 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.396s, 2047 2,139,048 1,133,696 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.161s, 2047 1,460,535 905,532 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 36A1, 5.986s, 2036 4,656,431 3,003,398 FRB Ser. 06-5, Class 2A2, 5.98s, 2036 2,525,525 1,515,315 FRB Ser. 06-3, Class 35A1, 5.634s, 2036 3,828,179 2,483,531 FRB Ser. 06-5, Class 2A1, 5.618s, 2036 695,046 417,027 FRB Ser. 07-1, Class 21A1, 5.168s, 2047 1,728,690 959,423 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.466s, 2036 1,645,007 444,152 FRB Ser. 06-IM1, Class A1, 0.416s, 2036 711,612 341,574 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.407s, 2036 1,024,442 539,148 FRB Ser. 07-AR5, Class 1A1A, 5.379s, 2037 854,750 487,237 FRB Ser. 05-10, Class 1A1A, 2.995s, 2035 2,080,488 1,123,463 FRB Ser. 05-10, Class 1A4A, 2.863s, 2035 1,494,369 884,667 FRB Ser. 07-AR1, Class A3, 0.406s, 2037 4,125,000 2,351,250 FRB Ser. 07-AR1, Class A2, 0.346s, 2037 1,238,569 721,219 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.116s, 2044 28,365,050 122,935 MORTGAGE-BACKED SECURITIES (26.5%)* cont. Principal amount Value Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 328,253 $369,205 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 165,399 199,322 Countrywide Alternative Loan Trust Ser. 06-41CB, Class 1A7, 6s, 2037 $1,067,559 683,238 FRB Ser. 05-84, Class 4A1, 5.777s, 2036 6,179,620 3,831,364 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 961,538 922,175 FRB Ser. 06-18CB, Class A7, 0.536s, 2036 2,087,105 1,043,552 FRB Ser. 06-OC10, Class 2A2A, 0.366s, 2036 1,015,327 488,944 FRB Ser. 06-HY11, Class A1, 0.306s, 2036 2,368,590 1,373,782 Countrywide Home Loans FRB Ser. 05-HYB4, Class 2A1, 2.794s, 2035 752,334 504,063 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.611s, 2035 F 161,618 20,888 FRB Ser. 05-R3, Class AF, 0.586s, 2035 158,752 131,764 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.413s, 2041 1,458,000 1,570,384 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 84,219 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 3A1, 2.951s, 2036 2,012,507 1,308,129 FRB Ser. 06-AR1, Class 1A3, 0.516s, 2036 5,948,350 2,647,016 FRB Ser. 06-AR6, Class A6, 0.403s, 2037 3,296,335 1,664,649 FRB Ser. 06-AR3, Class A1, 0.376s, 2036 1,547,698 665,510 FRB Ser. 07-AR3, Class 2A2A, 0.366s, 2037 3,537,724 2,299,521 FRB Ser. 06-AR6, Class A4, 0.356s, 2037 1,863,919 1,150,970 FRB Ser. 06-AR3, Class A5, 0.356s, 2036 2,631,752 1,605,368 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 F 226,150 226,068 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.672s, 2014 (United Kingdom) GBP 111,236 35,747 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.852s, 2032 $253,651 411,810 IFB Ser. 3408, Class EK, 25.04s, 2037 156,482 235,396 IFB Ser. 2979, Class AS, 23.587s, 2034 87,139 120,068 IFB Ser. 3072, Class SM, 23.111s, 2035 334,952 492,408 IFB Ser. 3072, Class SB, 22.964s, 2035 343,312 502,366 IFB Ser. 3249, Class PS, 21.658s, 2036 334,679 480,498 IFB Ser. 3065, Class DC, 19.299s, 2035 467,724 623,070 IFB Ser. 3031, Class BS, 16.257s, 2035 553,829 726,989 IFB Ser. 3727, Class PS, IO, 6.513s, 2038 4,259,235 723,644 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 1,073,382 184,160 IFB Ser. 3398, Class SI, IO, 6.463s, 2036 1,505,614 193,532 IFB Ser. 3485, Class SI, IO, 6.363s, 2036 403,224 66,984 IFB Ser. 3751, Class SB, IO, 5.853s, 2039 13,220,008 2,035,088 IFB Ser. 3852, Class TB, 5.813s, 2041 1,634,531 1,510,062 IFB Ser. 3768, Class PS, IO, 5.813s, 2036 3,196,165 493,488 Ser. 3645, Class ID, IO, 5s, 2040 1,828,855 300,755 Ser. 3653, Class KI, IO, 5s, 2038 3,445,819 572,213 Ser. 3632, Class CI, IO, 5s, 2038 2,134,338 363,158 Ser. 3626, Class DI, IO, 5s, 2037 1,500,425 173,764 Ser. 3623, Class CI, IO, 5s, 2036 1,347,545 240,366 Ser. 3747, Class HI, IO, 4 1/2s, 2037 994,080 147,422 Ser. 3738, Class MI, IO, 4s, 2034 4,483,413 562,668 Ser. 3736, Class QI, IO, 4s, 2034 12,111,186 1,548,434 14 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (26.5%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3751, Class MI, IO, 4s, 2034 $12,619,590 $1,651,273 Ser. 3707, Class HI, IO, 4s, 2023 2,020,421 204,244 Ser. 3707, Class KI, IO, 4s, 2023 3,244,624 283,158 Ser. T-57, Class 1AX, IO, 0.424s, 2043 971,937 15,551 Ser. 3300, PO, zero %, 2037 188,339 165,302 FRB Ser. 3326, Class YF, zero %, 2037 101,765 79,935 FRB Ser. 3251, Class TC, zero %, 2036 21,462 21,371 FRB Ser. 3326, Class WF, zero %, 2035 12,370 10,160 FRB Ser. 3030, Class EF, zero %, 2035 F 16,165 14,372 FRB Ser. 3412, Class UF, zero %, 2035 F 7,360 6,874 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.785s, 2036 256,015 451,355 IFB Ser. 06-8, Class HP, 23.885s, 2036 445,829 643,286 IFB Ser. 07-53, Class SP, 23.519s, 2037 341,396 505,641 IFB Ser. 08-24, Class SP, 22.602s, 2038 350,925 513,831 IFB Ser. 05-122, Class SE, 22.45s, 2035 548,504 775,804 IFB Ser. 05-83, Class QP, 16.911s, 2034 351,752 463,715 IFB Ser. 10-135, Class SP, IO, 6.414s, 2040 13,222,930 2,532,561 IFB Ser. 11-51, Class SK, IO, 6.264s, 2041 5,103,217 906,535 IFB Ser. 10-35, Class SG, IO, 6.214s, 2040 7,054,374 1,384,774 IFB Ser. 11-51, Class SM, IO, 5.664s, 2041 8,820,462 1,275,615 IFB Ser. 10-46, Class WS, IO, 5.564s, 2040 5,116,443 670,766 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,565,170 343,179 Ser. 10-21, Class IP, IO, 5s, 2039 3,510,712 620,610 Ser. 10-92, Class CI, IO, 5s, 2039 2,053,498 394,076 Ser. 398, Class C5, IO, 5s, 2039 1,423,364 306,023 Ser. 10-13, Class EI, IO, 5s, 2038 972,695 127,909 Ser. 378, Class 19, IO, 5s, 2035 4,192,194 849,582 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,495,008 157,858 Ser. 407, Class 1, IO, 4s, 2041 3,381,118 860,156 Ser. 407, Class 2, IO, 4s, 2041 1,354,879 344,681 Ser. 406, Class 2, IO, 4s, 2041 6,924,558 1,661,894 Ser. 406, Class 1, IO, 4s, 2041 4,332,732 1,039,856 Ser. 03-W10, Class 1, IO, 1.509s, 2043 851,378 41,505 Ser. 00-T6, IO, 0.775s, 2030 2,081,755 49,329 Ser. 99-51, Class N, PO, zero %, 2029 31,621 28,764 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.108s, 2020 F 2,602,418 77,054 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA4, Class 2A1, 5.348s, 2036 2,756,656 1,323,195 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 228,816 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 84,703 77,927 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.891s, 2041 3,481,552 3,389,500 IFB Ser. 11-56, Class SG, 6.891s, 2041 1,936,021 1,888,608 IFB Ser. 10-142, Class SA, IO, 6.514s, 2039 4,621,555 795,774 IFB Ser. 10-151, Class SL, IO, 6.514s, 2039 2,181,372 417,275 IFB Ser. 10-85, Class AS, IO, 6.464s, 2039 4,516,898 818,688 IFB Ser. 10-98, Class QS, IO, 6.414s, 2040 4,367,353 797,042 IFB Ser. 10-88, Class SA, IO, 6.364s, 2040 3,198,043 618,661 IFB Ser. 10-157, Class SN, IO, 6.364s, 2038 3,003,476 495,483 IFB Ser. 11-79, Class AS, IO, 5.915s, 2037 F 5,390,000 766,743 IFB Ser. 10-113, Class DS, IO, 5.914s, 2039 3,385,880 542,689 IFB Ser. 10-115, Class SN, IO, 5.914s, 2038 1,492,491 236,127 IFB Ser. 10-115, Class AS, IO, 5.864s, 2040 1,886,318 339,858 IFB Ser. 10-116, Class SL, IO, 5.864s, 2039 1,509,820 253,514 IFB Ser. 10-168, Class SL, IO, 5.814s, 2040 2,719,777 467,230 IFB Ser. 10-121, Class SE, IO, 5.814s, 2040 2,686,798 451,301 IFB Ser. 10-89, Class SD, IO, 5.744s, 2040 2,332,398 408,100 MORTGAGE-BACKED SECURITIES (26.5%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-116, Class SA, IO, 5.714s, 2040 $3,943,964 $690,549 IFB Ser. 11-70, Class SM, IO, 5.704s, 2041 3,437,000 823,093 IFB Ser. 11-70, Class SH, IO, 5.704s, 2041 3,530,000 843,776 Ser. 11-70, PO, zero %, 2041 7,389,196 5,397,069 Ser. 06-36, Class OD, PO, zero %, 2036 13,572 12,207 Ser. 99-31, Class MP, PO, zero %, 2029 84,085 73,942 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.33s, 2039 F 102,302,740 1,792,506 Harborview Mortgage Loan Trust FRB Ser. 05-14, Class 5A1A, 5.559s, 2035 2,747,994 1,621,317 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.668s, 2037 2,881,202 1,786,345 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.432s, 2037 2,454,600 1,546,398 FRB Ser. 06-AR25, Class 5A1, 5.402s, 2036 2,107,005 1,234,611 FRB Ser. 07-AR9, Class 2A1, 5.36s, 2037 1,504,357 960,908 FRB Ser. 06-AR25, Class 3A1, 5.132s, 2036 765,247 367,319 FRB Ser. 07-AR7, Class 2A1, 4.794s, 2037 1,269,327 680,359 FRB Ser. 07-AR11, Class 1A1, 4.686s, 2037 708,762 368,556 FRB Ser. 06-AR3, Class 2A1A, 2.817s, 2036 1,870,631 935,316 FRB Ser. 05-AR31, Class 3A1, 2.668s, 2036 2,239,570 1,321,346 FRB Ser. 06-AR39, Class A1, 0.366s, 2037 5,079,421 2,857,174 FRB Ser. 06-AR35, Class 2A1A, 0.356s, 2037 1,370,662 683,498 FRB Ser. 06-AR15, Class A1, 0.306s, 2036 2,130,336 1,054,516 FRB Ser. 06-AR29, Class A2, 0.266s, 2036 2,845,846 1,437,152 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.386s, 2037 2,727,245 1,363,623 FRB Ser. 06-A7, Class 1A1, 0.346s, 2036 1,448,303 782,084 FRB Ser. 06-A6, Class 1A1, 0.346s, 2036 787,377 451,397 FRB Ser. 07-A1, Class 1A1A, 0.326s, 2037 1,400,708 588,297 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.198s, 2051 53,969,215 582,749 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 F 199,915 202,310 Ser. 98-C4, Class J, 5.6s, 2035 379,000 390,597 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 1,084,000 1,099,826 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.316s, 2037 1,073,600 539,484 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.366s, 2036 1,703,985 937,192 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.386s, 2028 F 504,945 16,709 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 196,000 209,822 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.081s, 2049 1,898,573 132,900 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 F 1,380,000 1,212,899 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.416s, 2036 1,109,855 710,307 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 F 1,196,000 1,263,755 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.989s, 2012 1,000 7 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A4A, 0.426s, 2036 2,767,883 1,134,832 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 157,000 6,280 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 110,758 Putnam VT Diversified Income Fund 15 MORTGAGE-BACKED SECURITIES (26.5%)* cont. Principal amount Value Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.159s, 2036 $608,285 $370,777 FRB Ser. 07-4, Class 1A1, 0.426s, 2037 1,178,903 506,928 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.025s, 2045 4,286,293 629,656 Ser. 07-4, Class 1A4, IO, 1s, 2045 6,487,774 263,404 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.531s, 2035 544,543 63,766 Ser. 05-RF3, Class 1A, IO, 5.346s, 2035 F 488,189 65,080 FRB Ser. 05-RF3, Class 1A, 0.536s, 2035 488,189 366,142 FRB Ser. 05-RF1, Class A, 0.536s, 2035 544,543 408,408 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 156,784 12,596 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.545s, 2046 $14,922,330 219,955 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 363,000 217,800 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.336s, 2036 2,204,780 1,036,246 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.496s, 2037 1,362,261 752,649 Total mortgage-backed securities (cost $134,340,883) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,014,291 $1,142,860 U.S. Government Agency Mortgage Obligations (20.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 813,025 777,709 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2041 1,000,000 1,132,188 5s, February 1, 2037 247,855 263,753 5s, TBA, June 1, 2041 18,000,000 19,152,522 4 1/2s, August 1, 2039 549,936 573,352 4 1/2s, TBA, July 1, 2041 34,000,000 35,176,719 4s, TBA, July 1, 2041 39,000,000 39,000,000 4s, TBA, June 1, 2041 7,000,000 7,009,296 3 1/2s, March 1, 2041 698,922 669,436 Total U.S. government and agency mortgage obligations (cost $105,282,225) ASSET-BACKED SECURITIES (11.4%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.336s, 2036 $100,000 $42,214 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 32,531 32,140 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.061s, 2034 36,600 10,948 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,085,620 746,364 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.256s, 2037 599,056 227,641 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 765,231 616,011 Ser. 00-4, Class A6, 8.31s, 2032 701,144 534,623 ASSET-BACKED SECURITIES (11.4%)* cont. Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-5, Class A7, 8.2s, 2032 $1,501,500 $1,227,476 Ser. 00-1, Class A5, 8.06s, 2031 566,507 436,210 Ser. 00-4, Class A5, 7.97s, 2032 122,637 99,029 Ser. 00-5, Class A6, 7.96s, 2032 318,893 258,303 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 13,240 Ser. 00-6, Class A5, 7.27s, 2031 2,667,553 2,801,464 FRB Ser. 02-1, Class M1A, 2.241s, 2033 1,609,000 1,439,503 FRB Ser. 01-4, Class M1, 1.941s, 2033 241,000 128,493 Countrywide Asset Backed Certificates FRB Ser. 06-BC1, Class 2A3, 0.476s, 2036 992,000 674,560 FRB Ser. 06-6, Class 2A3, 0.466s, 2036 2,253,000 675,900 FRB Ser. 07-7, Class 2A3, 0.416s, 2047 3,588,000 1,471,080 FRB Ser. 07-3, Class 2A2, 0.356s, 2047 1,239,000 831,780 FRB Ser. 07-6, Class 2A2, 0.356s, 2037 729,000 555,863 FRB Ser. 06-8, Class 2A3, 0.346s, 2046 F 919,000 413,550 FRB Ser. 07-8, Class 2A2, 0.316s, 2037 2,457,000 1,769,040 FRB Ser. 06-25, Class 2A2, 0.306s, 2047 1,141,000 1,049,720 FRB Ser. 07-1, Class 2A2, 0.286s, 2037 2,148,000 1,568,040 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 383,096 7,662 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.336s, 2036 1,108,000 554,000 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 F EUR 1,225,000 915,787 FRB Ser. 03-2, Class 3C, 3.326s, 2043 F GBP 588,814 440,186 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 433,830 Ser. 94-4, Class B2, 8.6s, 2019 251,473 131,622 Ser. 93-1, Class B, 8.45s, 2018 124,987 97,567 Ser. 99-5, Class A5, 7.86s, 2029 1,142,682 1,039,841 Ser. 96-8, Class M1, 7.85s, 2027 304,000 306,092 Ser. 99-5, Class A6, 7 1/2s, 2030 793,442 674,426 Ser. 95-8, Class B1, 7.3s, 2026 285,417 284,287 Ser. 95-4, Class B1, 7.3s, 2025 289,077 295,532 Ser. 97-6, Class M1, 7.21s, 2029 182,000 157,347 Ser. 95-F, Class B2, 7.1s, 2021 8,946 8,806 Ser. 93-3, Class B, 6.85s, 2018 8,636 7,738 Ser. 99-3, Class A7, 6.74s, 2031 604,497 604,497 Ser. 99-3, Class A9, 6.53s, 2031 598,288 551,143 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,829,698 2,866,838 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.486s, 2036 F 3,528,159 1,764,079 FRB Ser. 05-15, Class 2A2, 0.436s, 2036 999,702 658,708 FRB Ser. 05-14, Class 2A2, 0.436s, 2035 1,354,230 758,369 FRB Ser. 05-11, Class 3A4, 0.436s, 2035 1,783,731 1,435,903 FRB Ser. 06-19, Class A3A, 0.426s, 2036 641,985 327,412 FRB Ser. 07-3, Class A4A, 0.406s, 2047 2,237,263 1,096,259 FRB Ser. 06-1, Class A2, 0.406s, 2036 2,611,610 1,240,515 FRB Ser. 07-4, Class A2, 0.386s, 2037 1,122,578 499,547 FRB Ser. 06-17, Class A2, 0.366s, 2036 1,000,122 460,056 FRB Ser. 06-16, Class A2, 0.356s, 2036 1,281,353 589,423 FRB Ser. 06-11, Class 2A2, 0.346s, 2036 6,085,343 2,799,258 FRB Ser. 06-12, Class A2A, 0.336s, 2036 1,361,297 707,874 FRB Ser. 07-4, Class A1, 0.286s, 2037 2,861,944 1,365,052 FRB Ser. 06-19, Class A1, 0.276s, 2036 2,296,456 1,027,664 FRB Ser. 06-17, Class A1, 0.246s, 2036 4,085,141 1,858,739 FRB Ser. 06-16, Class A1, 0.246s, 2036 2,205,507 992,478 FRB Ser. 06-8, Class 2A1, 0.246s, 2036 2,113,225 972,083 FRB Ser. 06-12, Class A1, 0.236s, 2036 2,324,832 1,113,827 FRB Ser. 07-3, Class 2A1A, 0.216s, 2047 1,660,064 838,332 16 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (11.4%)* cont. Principal amount Value Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.186s, 2030 $302,586 $9,834 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.566s, 2035 1,574,000 621,730 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.446s, 2036 98,799 34,411 FRB Ser. 06-WL1, Class 2A3, 0.426s, 2046 963,559 602,225 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.436s, 2032 925,076 821,699 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.356s, 2037 1,291,268 587,527 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 82,351 80,005 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.386s, 2034 41,772 10,260 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.346s, 2036 99,400 47,652 FRB Ser. 06-2, Class A2C, 0.336s, 2036 130,000 69,450 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 538,227 511,315 Ser. 95-B, Class B1, 7.55s, 2021 76,676 56,536 Ser. 00-D, Class A4, 7.4s, 2030 1,416,166 945,291 Ser. 02-B, Class A4, 7.09s, 2032 222,662 229,050 Ser. 99-B, Class A4, 6.99s, 2026 525,235 519,983 Ser. 01-D, Class A4, 6.93s, 2031 315,590 254,346 Ser. 98-A, Class M, 6.825s, 2028 43,000 40,644 Ser. 01-E, Class A4, 6.81s, 2031 725,597 637,165 Ser. 01-C, Class A2, 5.92s, 2017 745,293 393,142 Ser. 02-C, Class A1, 5.41s, 2032 1,056,513 1,014,253 Ser. 01-E, Class A2, 5.05s, 2031 503,401 396,428 Ser. 02-A, Class A2, 5.01s, 2020 64,544 60,104 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 94,310 90,302 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A3, 0.456s, 2036 3,763,000 1,561,645 FRB Ser. 07-RZ1, Class A2, 0.346s, 2037 151,516 90,108 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.396s, 2036 219,000 70,738 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.356s, 2036 100,668 76,652 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 419,959 50,395 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 175,500 Total asset-backed securities (cost $62,727,523) FOREIGN GOVERNMENT BONDS AND NOTES (9.2%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $2,167,660 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 466,684 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 2,362,000 553,322 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 6,395,494 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 255,337 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 $30,634,000 7,383,407 FOREIGN GOVERNMENT BONDS AND NOTES (9.2%)* cont. Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $1,040,650 $888,715 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 125,000 132,344 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,350 825,297 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 1,080 687,774 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 508,157 Colombia (Government of) bonds 6 1/8s, 2041 $565,000 614,438 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 360,000 374,400 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 930,000 1,043,590 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 244,000 263,398 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 150,000 157,500 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,104,067 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 689,563 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 497,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 311,349 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 632,167 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,337,911 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 628,280 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,098,104 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $800,000 931,040 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,000,000 1,086,790 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,489,162 1,747,026 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 614,138 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 261,094 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 122,471 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,422,428 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,790,528 Turkey (Republic of) unsec. notes 6 3/4s, 2040 370,000 395,963 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 287,375 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 650,000 662,136 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,330,000 2,417,375 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,740,000 1,803,092 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 450,000 472,500 Venezuela (Republic of) bonds 8 1/2s, 2014 430,000 386,815 Putnam VT Diversified Income Fund 17 FOREIGN GOVERNMENT BONDS AND NOTES (9.2%)* cont. Principal amount/units Value Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 $200,000 $150,700 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,390,034 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,201,404 Total foreign government bonds and notes (cost $40,856,719) SENIOR LOANS (2.5%)* c Principal amount Value Basic materials (0.2%) American Rock Salt Co., LLC/American Rock Capital Corp. bank term loan FRN 5 1/2s, 2017 $70,000 $69,825 Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 115,000 114,713 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.307s, 2012 62,883 62,791 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 128,702 132,926 INEOS Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 121,298 125,278 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 217,720 212,731 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 119,700 119,363 Univar, Inc. bank term loan FRN Ser. B, 5s, 2017 119,699 119,421 Capital goods (—%) SRAM Corp. bank term loan FRN Ser. 2nd, 8 1/2s, 2018 80,000 80,000 Communication services (0.3%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 5,132 5,153 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 581,039 580,621 Insight Midwest, LP bank term loan FRN Ser. B, 1.983s, 2014 88,786 87,058 Intelsat Jackson Holdings SA bank term loan FRN 3.285s, 2014 (Luxembourg) 375,000 360,938 Level 3 Communications, Inc. bank term loan FRN 2.533s, 2014 234,000 226,200 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 58,185 Consumer cyclicals (1.2%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 616,900 623,840 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 69,825 69,572 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.274s, 2015 370,000 332,191 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.246s, 2015 429,402 385,030 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 337,743 341,437 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.44s, 2014 396,295 355,463 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.841s, 2016 587,731 495,164 Compucom Systems, Inc. bank term loan FRN 3.7s, 2014 85,034 82,483 SENIOR LOANS (2.5%)* c cont. Principal amount Value Consumer cyclicals cont. Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 $129,271 $107,295 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5.252s, 2018 244,388 243,384 Federal Mogul Corp. bank term loan FRN Ser. B, 2.128s, 2014 50,784 48,009 Federal Mogul Corp. bank term loan FRN Ser. C, 2.128s, 2015 25,910 24,494 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.44s, 2014 158,157 55,586 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.19s, 2014 309,115 108,641 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.2s, 2014 115,342 40,538 Golden Nugget, Inc. bank term loan FRN 2.2s, 2014 ‡‡ 41,394 36,151 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.2s, 2014 ‡‡ 72,718 63,507 Goodman Global, Inc. bank term loan FRN 9s, 2017 169,000 173,295 Goodman Global, Inc. bank term loan FRN Ser. 1st, 5 3/4s, 2016 339,435 340,001 KAR Auction Services, Inc. bank term loan FRN Ser. B, 5s, 2017 95,000 95,178 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.546s, 2013 77,441 75,998 National Bedding Co., LLC bank term loan FRN Ser. B, 3.756s, 2013 40,589 40,183 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 212,068 Nortek, Inc. bank term loan FRN Ser. B, 5.253s, 2017 79,600 79,600 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 400,347 272,737 Realogy Corp. bank term loan FRN Ser. B, 4.518s, 2016 470,436 418,296 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.713s, 2014 319,670 310,258 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.7s, 2014 31,670 30,738 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 295,097 296,327 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 399,187 269,950 Univision Communications, Inc. bank term loan FRN 4.441s, 2017 358,919 342,767 Consumer staples (0.2%) Claire’s Stores, Inc. bank term loan FRN 3.051s, 2014 307,428 279,632 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 155,000 154,491 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 330,000 330,000 Rite-Aid Corp. bank term loan FRN Ser. B, 1.943s, 2014 75,615 72,134 West Corp. bank term loan FRN Ser. B2, 2.645s, 2013 12,829 12,706 West Corp. bank term loan FRN Ser. B5, 4.52s, 2016 31,201 31,240 18 Putnam VT Diversified Income Fund SENIOR LOANS (2.5%)* c cont. Principal amount Value Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.193s, 2012 $149,682 $146,688 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 206,835 206,350 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 115,607 115,264 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 225,160 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 90,390 90,232 Health care (0.3%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 209,875 209,940 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 140,000 140,496 Health Management Associates, Inc. bank term loan FRN 2.057s, 2014 453,421 438,342 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 364,088 363,541 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 197,876 197,073 Technology (—%) First Data Corp. bank term loan FRN 4.186s, 2018 121,183 111,036 First Data Corp. bank term loan FRN Ser. B3, 2.936s, 2014 12,896 11,931 Utilities and power (0.1%) NRG Energy, Inc. bank term loan FRN 3.557s, 2015 119,744 119,463 NRG Energy, Inc. bank term loan FRN Ser. B, 3.452s, 2015 141,640 141,581 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 645,637 502,790 Total senior loans (cost $13,236,443) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.5%)* strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $7,765,400 $551,575 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 13,338,424 587,291 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 7,765,400 48,767 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.5%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 16, 2041. Dec-11/4.12 $13,338,424 $707,470 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.0025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.0025 13,120,000 20,467 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.5025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.5025 13,120,000 1 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 15,980,000 124,964 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 15,980,000 31,161 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 14,830,000 78,302 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 14,830,000 9,936 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,862,978 209,692 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 9, 2041. Dec-11/4.1175 4,862,978 249,530 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041 . Dec-11/3.855 8,878,738 218,950 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 8,878,738 284,120 Putnam VT Diversified Income Fund 19 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.5%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 $10,871,164 $306,458 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 10,871,164 280,041 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 7,754,737 253,037 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 18,127,685 447,754 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 11,741,571 187,983 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 11,741,571 274,518 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 7,754,737 407,667 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 18,127,685 876,292 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 12,490,158 164,370 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 30, 2016. Nov-11/2.31 12,490,158 149,507 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 9,356,600 783,054 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.5%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 $7,826,000 $187,763 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 9,356,600 14,783 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.0275% versus the three month USD-LIBOR-BBA maturing September 8, 2041. Sep-11/4.0275 7,826,000 297,415 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 21,550,000 1,442 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 21,550,000 697 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 21,550,000 823 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 21,550,000 1,346 Total purchased options outstanding (cost $8,522,234) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $186,000 $318,758 Meritor, Inc. cv. company guaranty sr. unsec. notes 4s, 2027 245,000 233,975 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 280,238 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 245,000 255,719 Total convertible bonds and notes (cost $959,661) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $153,189 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. † 16,715 427,904 Total preferred stocks (cost $483,154) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $257,703 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) † 627 596 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 231,575 Total convertible preferred stocks (cost $1,087,221) 20 Putnam VT Diversified Income Fund WARRANTS (—)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $518 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0 .001 422 26,118 Total warrants (cost $16,076) COMMON STOCKS (—%)* Shares Value Bohai Bay Litigation, LLC (Escrow) F 842 $2,627 Trump Entertainment Resorts, Inc. F 71 355 Total common stocks (cost $2,083) SHORT-TERM INVESTMENTS (25.0%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% e 38,545,701 $38,545,701 Federal Home Loan Bank discount notes 0.04%, July 15, 2011 $8,000,000 7,999,876 Federal Home Loan Mortgage Corp. 0.04%, July 11, 2011 ## 5,000,000 4,999,944 U.S. Treasury Bills with an effective yield of 0.242%, August 25, 2011 # ## 2,504,000 2,503,070 U.S. Treasury Bills with an effective yield of 0.104%, February 9, 2012 ## 106,000 105,810 U.S. Treasury Bills with an effective yield of 0.100%, April 5, 2012 ## 4,000,000 3,996,240 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 # ## 18,673,000 18,664,989 U.S. Treasury Bills with effective yields ranging from 0.229% to 0.258%, October 20, 2011 # ## 7,124,000 7,119,583 U.S. Treasury Bills with effective yields ranging from 0.214% to 0.236%, July 28, 2011 # ## 17,582,000 17,578,977 U.S. Treasury Bills with effective yields ranging from 0.091% to 0.219%, November 17, 2011 # ## 24,405,000 24,396,044 Total short-term investments (cost $125,901,914) Total investments (cost $662,709,071) Key to holding’s currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $503,814,383. † Non-income-producing security. † † The in terest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $397,956,271 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 83.1% United Kingdom 0.8% Russia 3.1 Indonesia 0.8 Argentina 2.7 Brazil 0.7 Venezuela 1.2 Germany 0.6 Ukraine 0.9 Turkey 0.6 Netherlands 0.9 Philippines 0.5 Luxembourg 0.8 Other 3.3 Total 100.0% Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $295,251,916) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 8/17/11 $1,585,608 $1,546,480 $(39,128) Brazilian Real Buy 8/17/11 521,295 520,849 446 British Pound Sell 8/17/11 2,138,730 2,130,021 (8,709) Canadian Dollar Sell 8/17/11 1,148,126 1,121,462 (26,664) Chilean Peso Buy 8/17/11 836,542 830,632 5,910 Czech Koruna Buy 8/17/11 346,697 346,696 1 Euro Sell 8/17/11 44,084 43,196 (888) Japanese Yen Sell 8/17/11 1,245,943 1,239,199 (6,744) Mexican Peso Buy 8/17/11 558,849 556,120 2,729 Norwegian Krone Buy 8/17/11 876,209 863,193 13,016 Russian Ruble Buy 8/17/11 778,168 778,168 — Singapore Dollar Buy 8/17/11 993,773 993,773 — South African Rand Buy 7/21/11 762,651 763,124 (473) South Korean Won Buy 8/17/11 1,521,922 1,499,282 22,640 Swedish Krona Buy 8/17/11 53,991 52,925 1,066 Swiss Franc Sell 8/17/11 784,745 784,538 (207) Taiwan Dollar Sell 8/17/11 863,339 863,339 — Turkish Lira Sell 8/17/11 27,614 27,614 — Barclays Bank PLC Australian Dollar Buy 8/17/11 829,027 822,315 6,712 Brazilian Real Buy 8/17/11 2,831,827 2,811,289 20,538 British Pound Sell 8/17/11 2,088,305 2,076,414 (11,891) Canadian Dollar Buy 8/17/11 68,317 68,216 101 Chilean Peso Buy 8/17/11 756,169 745,600 10,569 Czech Koruna Buy 8/17/11 343,978 343,978 — Euro Sell 8/17/11 4,784,734 4,693,242 (91,492) Hungarian Forint Sell 8/17/11 1,154,066 1,154,066 — Indian Rupee Sell 8/17/11 1,554,138 1,545,265 (8,873) Japanese Yen Sell 8/17/11 1,397,331 1,389,750 (7,581) Malaysian Ringgit Buy 8/17/11 800,451 800,451 — Mexican Peso Sell 8/17/11 81,088 80,110 (978) New Zealand Dollar Sell 7/21/11 629,307 620,269 (9,038) Norwegian Krone Buy 8/17/11 487,137 479,839 7,298 Philippines Peso Buy 8/17/11 683,470 683,470 — Polish Zloty Sell 8/17/11 424,472 424,472 — Russian Ruble Buy 8/17/11 778,168 778,168 — Singapore Dollar Buy 8/17/11 848,406 848,406 — South Korean Won Buy 8/17/11 487,175 479,573 7,602 Swedish Krona Buy 8/17/11 1,035,708 1,014,404 21,304 Swiss Franc Sell 8/17/11 172,496 173,189 693 Taiwan Dollar Sell 8/17/11 893,309 893,309 — Thai Baht Buy 8/17/11 660,584 660,584 — Turkish Lira Buy 8/17/11 151,701 151,701 — Citibank, N.A. Australian Dollar Buy 8/17/11 2,358,513 2,299,981 58,532 Brazilian Real Buy 8/17/11 701,234 700,634 600 British Pound Sell 8/17/11 2,930,114 2,915,528 (14,586) Canadian Dollar Sell 8/17/11 807,265 788,333 (18,932) Chilean Peso Buy 8/17/11 444,767 436,607 8,160 Czech Koruna Buy 8/17/11 417,967 417,967 — Danish Krone Buy 7/21/11 344,441 346,971 (2,530) Euro Sell 8/17/11 3,005,268 2,948,155 (57,113) 22 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $295,251,916) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Hungarian Forint Buy 8/17/11 $779,862 $779,862 $— Japanese Yen Sell 8/17/11 3,783,183 3,763,030 (20,153) Mexican Peso Buy 8/17/11 1,131,725 1,128,576 3,149 New Zealand Dollar Buy 7/21/11 24,385 24,037 348 Norwegian Krone Sell 8/17/11 638,478 629,183 (9,295) Polish Zloty Buy 8/17/11 812,679 812,679 — Singapore Dollar Buy 8/17/11 194,062 194,062 — South African Rand Buy 7/21/11 687,339 693,288 (5,949) South Korean Won Buy 8/17/11 868,093 856,103 11,990 Swedish Krona Buy 8/17/11 399,053 391,463 7,590 Swiss Franc Sell 8/17/11 505,108 507,581 2,473 Taiwan Dollar Sell 8/17/11 794,272 794,272 — Turkish Lira Buy 8/17/11 412,587 412,587 — Credit Suisse AG Australian Dollar Sell 8/17/11 867,758 845,515 (22,243) Brazilian Real Buy 8/17/11 863,476 862,246 1,230 British Pound Sell 8/17/11 3,142,413 3,125,221 (17,192) Canadian Dollar Sell 8/17/11 1,459,857 1,424,525 (35,332) Czech Koruna Buy 8/17/11 40,627 40,552 75 Euro Sell 8/17/11 5,029,082 5,021,943 (7,139) Indian Rupee Sell 8/17/11 879,210 874,190 (5,020) Japanese Yen Buy 8/17/11 5,799,327 5,771,360 27,967 Malaysian Ringgit Buy 8/17/11 1,901,676 1,901,676 — Mexican Peso Buy 8/17/11 884,071 881,484 2,587 Norwegian Krone Buy 8/17/11 1,635,823 1,611,876 23,947 Polish Zloty Sell 8/17/11 19,615 19,615 — Russian Ruble Buy 8/17/11 777,918 777,918 — South African Rand Buy 7/21/11 1,049,142 1,051,610 (2,468) South Korean Won Buy 8/17/11 841,956 829,087 12,869 Swedish Krona Buy 8/17/11 3,554,040 3,536,614 17,426 Swiss Franc Buy 8/17/11 1,553,419 1,558,583 (5,164) Taiwan Dollar Sell 8/17/11 877,257 877,257 — Turkish Lira Sell 8/17/11 212,720 212,720 — Deutsche Bank AG Australian Dollar Sell 8/17/11 193,013 187,689 (5,324) Brazilian Real Buy 8/17/11 250,087 248,535 1,552 British Pound Sell 8/17/11 2,360,504 2,347,474 (13,030) Canadian Dollar Buy 8/17/11 342,831 342,304 527 Chilean Peso Buy 8/17/11 277,561 275,133 2,428 Czech Koruna Buy 8/17/11 248,855 248,855 — Euro Sell 8/17/11 5,351,883 5,250,801 (101,082) Hungarian Forint Buy 8/17/11 326,939 324,078 2,861 Malaysian Ringgit Buy 8/17/11 1,217,679 1,223,143 (5,464) Mexican Peso Buy 8/17/11 589,369 586,267 3,102 New Zealand Dollar Sell 7/21/11 597,152 589,110 (8,042) Norwegian Krone Buy 8/17/11 314,412 309,854 4,558 Peruvian New Sol Sell 8/17/11 1,059,465 1,051,169 (8,296) Philippines Peso Buy 8/17/11 681,797 681,797 — Polish Zloty Buy 8/17/11 15,099 15,099 — Singapore Dollar Buy 8/17/11 196,760 196,760 — South Korean Won Buy 8/17/11 1,359,495 1,338,654 20,841 Swedish Krona Buy 8/17/11 1,214,013 1,189,906 24,107 Putnam VT Diversified Income Fund 23 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $295,251,916) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swiss Franc Sell 8/17/11 $170,353 $170,976 $623 Taiwan Dollar Sell 8/17/11 301,591 301,591 — Turkish Lira Buy 8/17/11 891,068 891,068 — Goldman Sachs International Australian Dollar Buy 8/17/11 1,427,591 1,392,236 35,355 British Pound Sell 8/17/11 2,235,244 2,224,214 (11,030) Canadian Dollar Sell 8/17/11 1,999,243 1,952,200 (47,043) Chilean Peso Buy 8/17/11 733,495 727,772 5,723 Euro Sell 8/17/11 5,404,813 5,303,365 (101,448) Hungarian Forint Sell 8/17/11 532,522 532,522 — Japanese Yen Sell 8/17/11 3,340,015 3,322,306 (17,709) Norwegian Krone Buy 8/17/11 54,425 54,155 270 Polish Zloty Buy 8/17/11 604,331 604,331 — South African Rand Buy 7/21/11 900,511 906,645 (6,134) Swedish Krona Buy 8/17/11 851,243 834,249 16,994 Swiss Franc Buy 8/17/11 1,010,216 1,013,944 (3,728) HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 2,056,132 2,007,205 48,927 British Pound Sell 8/17/11 998,360 992,800 (5,560) Euro Sell 8/17/11 8,214,022 8,061,488 (152,534) Indian Rupee Sell 8/17/11 224,785 224,145 (640) Japanese Yen Sell 8/17/11 2,699,341 2,684,630 (14,711) Norwegian Krone Sell 8/17/11 822,433 811,512 (10,921) Philippines Peso Buy 8/17/11 681,876 681,876 — Singapore Dollar Buy 8/17/11 768,928 768,507 421 South Korean Won Buy 8/17/11 705,630 696,122 9,508 Swiss Franc Buy 8/17/11 2,652,919 2,663,392 (10,473) Taiwan Dollar Sell 8/17/11 893,331 893,331 — JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 3,595,225 3,506,305 88,920 Brazilian Real Buy 8/17/11 1,740,843 1,729,125 11,718 British Pound Sell 8/17/11 2,503,589 2,489,590 (13,999) Canadian Dollar Sell 8/17/11 1,359,817 1,327,833 (31,984) Chilean Peso Buy 8/17/11 855,994 849,767 6,227 Czech Koruna Buy 8/17/11 1,126,423 1,121,580 4,843 Euro Sell 8/17/11 4,731,369 4,642,561 (88,808) Hungarian Forint Buy 8/17/11 309,676 306,939 2,737 Japanese Yen Sell 8/17/11 3,219,680 3,202,055 (17,625) Malaysian Ringgit Buy 8/17/11 960,782 960,782 — Mexican Peso Buy 8/17/11 943,996 939,624 4,372 New Zealand Dollar Sell 7/21/11 247,573 243,958 (3,615) Norwegian Krone Buy 8/17/11 669,702 659,911 9,791 Peruvian New Sol Sell 8/17/11 167,485 167,029 (456) Polish Zloty Sell 8/17/11 1,402,772 1,402,772 — Russian Ruble Buy 8/17/11 777,447 777,323 124 Singapore Dollar Buy 8/17/11 995,443 994,505 938 South African Rand Buy 7/21/11 523,642 527,154 (3,512) South Korean Won Buy 8/17/11 1,396,216 1,374,052 22,164 Swedish Krona Buy 8/17/11 1,078,752 1,057,396 21,356 Swiss Franc Buy 8/17/11 371,540 372,862 (1,322) Taiwan Dollar Sell 8/17/11 1,311,822 1,310,455 (1,367) 24 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $295,251,916) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Thai Baht Buy 8/17/11 $667,975 $667,975 $— Turkish Lira Sell 8/17/11 734,946 737,158 2,212 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 3,621,045 3,575,681 45,364 Brazilian Real Buy 8/17/11 1,041,322 1,035,771 5,551 British Pound Sell 8/17/11 1,585,820 1,577,008 (8,812) Canadian Dollar Sell 8/17/11 1,974,778 1,928,290 (46,488) Chilean Peso Buy 8/17/11 784,753 776,652 8,101 Czech Koruna Buy 8/17/11 907,055 907,055 — Euro Sell 8/17/11 1,990,026 1,953,318 (36,708) Hungarian Forint Sell 8/17/11 601,411 601,935 524 Indian Rupee Sell 8/17/11 1,304,962 1,297,225 (7,737) Japanese Yen Sell 8/17/11 3,093,899 3,080,682 (13,217) Malaysian Ringgit Buy 8/17/11 1,125,866 1,125,866 — Mexican Peso Buy 8/17/11 423,526 421,511 2,015 New Zealand Dollar Sell 7/21/11 65,688 57,785 (7,903) Norwegian Krone Sell 8/17/11 217,496 214,236 (3,260) Polish Zloty Buy 8/17/11 174,517 174,517 — Russian Ruble Buy 8/17/11 778,862 778,862 — Singapore Dollar Buy 8/17/11 809,020 809,020 — South African Rand Buy 7/21/11 715,404 720,315 (4,911) South Korean Won Buy 8/17/11 1,404,030 1,382,059 21,971 Swedish Krona Sell 8/17/11 1,261,338 1,235,975 (25,363) Swiss Franc Buy 8/17/11 275,708 276,802 (1,094) Taiwan Dollar Sell 8/17/11 1,515,388 1,515,388 — Turkish Lira Sell 8/17/11 41,422 41,422 — State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 3,171,642 3,139,629 32,013 Brazilian Real Buy 8/17/11 590,936 587,712 3,224 British Pound Sell 8/17/11 209,890 208,853 (1,037) Canadian Dollar Sell 8/17/11 2,158,478 2,108,067 (50,411) Euro Sell 8/17/11 9,553,516 9,372,221 (181,295) Hungarian Forint Sell 8/17/11 337,153 337,153 — Japanese Yen Sell 8/17/11 2,668,552 2,654,810 (13,742) Malaysian Ringgit Buy 8/17/11 1,623,434 1,623,434 — Mexican Peso Buy 8/17/11 588,961 586,208 2,753 Norwegian Krone Sell 8/17/11 2,441,800 2,405,036 (36,764) Philippines Peso Buy 8/17/11 681,923 681,923 — Polish Zloty Sell 8/17/11 912,358 912,358 — Russian Ruble Buy 8/17/11 780,281 780,281 — Singapore Dollar Buy 8/17/11 552,860 552,860 — South African Rand Buy 7/21/11 799,805 792,813 6,992 Swedish Krona Buy 8/17/11 1,455,343 1,426,903 28,440 Swiss Franc Buy 8/17/11 4,689,423 4,708,020 (18,597) Taiwan Dollar Sell 8/17/11 1,335,748 1,335,748 — Thai Baht Buy 8/17/11 669,937 669,937 — UBS AG Australian Dollar Buy 8/17/11 1,749,813 1,737,974 11,839 Brazilian Real Buy 8/17/11 1,195,383 1,193,731 1,652 British Pound Buy 8/17/11 770,026 765,714 4,312 Canadian Dollar Buy 8/17/11 441,005 430,807 10,198 Czech Koruna Buy 8/17/11 379,239 379,239 — Putnam VT Diversified Income Fund 25 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $295,251,916) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Euro Sell 8/17/11 $10,849,360 $10,693,168 $(156,192) Hungarian Forint Buy 8/17/11 270,164 270,164 — Indian Rupee Sell 8/17/11 1,973,760 1,962,924 (10,836) Japanese Yen Sell 8/17/11 3,092,930 3,077,078 (15,852) Mexican Peso Buy 8/17/11 841,319 838,708 2,611 New Zealand Dollar Sell 7/21/11 870,516 857,059 (13,457) Norwegian Krone Buy 8/17/11 2,367,010 2,374,437 (7,427) Polish Zloty Sell 8/17/11 278,849 278,849 — Russian Ruble Buy 8/17/11 779,046 779,046 — Singapore Dollar Buy 8/17/11 568,080 568,080 — South African Rand Buy 7/21/11 1,652,759 1,650,430 2,329 South Korean Won Buy 8/17/11 1,677,004 1,649,925 27,079 Swedish Krona Sell 8/17/11 399,432 391,500 (7,932) Swiss Franc Sell 8/17/11 1,820,318 1,827,646 7,328 Taiwan Dollar Sell 8/17/11 1,262,224 1,263,487 1,263 Thai Baht Buy 8/17/11 661,014 661,014 — Turkish Lira Buy 8/17/11 21,011 21,076 (65) Westpac Banking Corp. Australian Dollar Buy 8/17/11 1,683,021 1,639,755 43,266 British Pound Sell 8/17/11 3,997,873 3,978,171 (19,702) Canadian Dollar Sell 8/17/11 142,337 139,013 (3,324) Euro Sell 8/17/11 8,058,785 7,907,661 (151,124) Japanese Yen Sell 8/17/11 5,109,536 5,083,135 (26,401) New Zealand Dollar Sell 7/21/11 11,986 11,817 (169) Norwegian Krone Sell 8/17/11 2,030,917 2,001,655 (29,262) Swedish Krona Sell 8/17/11 164,167 160,975 (3,192) Swiss Franc Sell 8/17/11 30,714 30,834 120 Total $(1,102,201) FUTURES CONTRACTS OUTSTANDING Unrealized at 6/31/11 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 145 $14,747,811 Sep-11 $99,453 Canadian Government Bond 10 yr (Short) 184 23,677,194 Sep-11 333,145 Euro-Bobl 5 yr (Short) 4 677,097 Sep-11 (886) Euro-Bund 10 yr (Long) 137 24,960,992 Sep-11 (45,298) Euro-Dollar 90 day (Short) 1,527 379,402,238 Jun-12 (876,768) Euro-Schatz 2 yr (Short) 97 15,148,476 Sep-11 (3,879) Euro-Swiss Franc 3 Month (Short) 50 14,837,846 Dec-11 (58,956) Euro-Swiss Franc 3 Month (Short) 50 14,811,068 Jun-12 (97,575) Euro-Swiss Franc 3 Month (Short) 50 14,776,852 Dec-12 (115,665) Euro-Swiss Franc 3 Month (Short) 50 14,825,945 Mar-12 (77,433) FUTURES CONTRACTS OUTSTANDING Unrealized at 6/31/11 Number of Expiration appreciation/ (Unaudited) cont. contracts Value date (depreciation) Euro-Swiss Franc 3 Month (Short) 50 $14,846,772 Sep-11 $(36,641) Japanese Government Bond 10 yr (Long) 10 17,527,029 Sep-11 33,497 Japanese Government Bond 10 yr Mini (Long) 5 876,849 Sep-11 1,964 U.K. Gilt 10 yr (Long) 212 40,928,088 Sep-11 (550,315) U.S. Treasury Bond 30 yr (Long) 13 1,641,250 Sep-11 (46,181) U.S. Treasury Bond 20 yr (Short) 96 11,811,000 Sep-11 (42,089) U.S. Treasury Note 10 yr (Long) 691 84,528,734 Sep-11 (1,090,595) U.S. Treasury Note 2 yr (Short) 416 91,247,000 Sep-11 63,256 Total 26 Putnam VT Diversified Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. $13,021,000 Aug-11/4.475 $1,312,905 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,320,000 Aug-11/4.55 1,326,125 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 11,485,000 Aug-11/4.70 1,400,481 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 22,280,000 Aug-11/4.765 2,820,871 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 13,021,000 Aug-11/4.475 521 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,320,000 Aug-11/4.55 246 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 11,485,000 Aug-11/4.70 18 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 22,280,000 Aug-11/4.765 104 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. 16,410,254 Sep-11/2.065 99,282 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December16,2016. 32,899,571 Dec-11/2.28 364,527 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,749,676 Jun-16/4.39 89,639 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 3,026,380 Feb-15/5.36 284,601 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. $16,410,254 Sep-11/2.065 $172,800 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December16,2016. 32,899,571 Dec-11/2.28 503,692 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,749,676 Jun-16/4.89 102,838 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 3,026,380 Feb-15/5.36 134,346 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December9,2016. 12,379,911 Dec-11/2.225 121,571 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,679,200 May-16/4.11 345,614 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,794,314 Jun-16/4.12 76,673 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 24,640,000 Aug-11/4.49 2,522,890 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 24,066,000 Jul-11/4.52 2,607,310 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 12,033,000 Jul-11/4.5475 1,332,655 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May17,2021. 21,718,479 May-16/4.705 846,803 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July1,2026. 666,869 Jun-16/4.86 43,840 Putnam VT Diversified Income Fund 27 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December9,2016. $12,379,911 Dec-11/2.225 $192,461 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 24,640,000 Aug-11/4.49 739 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 24,066,000 Jul-11/4.52 3 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 12,033,000 Jul-11/4.5475 1 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May17,2021. 21,718,479 May-16/4.705 877,427 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,679,200 May-16/5.11 427,629 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,794,314 Jun-16/5.12 93,898 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July1,2026. 666,869 Jun-16/5.86 29,009 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 15,886,401 Jul-11/3.55 389,376 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,421,759 May-16/4.60 454,761 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. 24,622,547 May-16/4.765 991,550 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 15,886,401 Jul-11/3.55 20,652 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,421,759 May-16/4.60 528,546 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May23,2021. $24,622,547 May-16/4.765 $970,621 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,483,891 May-16/4.36 398,361 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June1,2021. 12,483,891 May-16/4.86 472,266 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 54,334,800 Sep-15/4.04 2,176,016 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,916,600 Aug-15/4.375 900,427 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,916,600 Aug-15/4.46 954,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.46 2,644,623 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.525 2,791,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,732,218 Jun-16/4.575 98,551 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,491,500 Jul-11/4.745 4,906,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 7,555,398 Jun-16/4.815 485,208 28 Putnam VT Diversified Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September12,2018. $3,985,000 Sep-13/4.82 $263,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April12,2022. 6,832,000 Apr-12/4.8675 759,923 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 9,586,860 Feb-15/5.27 858,791 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 19,678,500 May-12/5.51 3,114,713 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 54,334,800 Sep-15/4.04 5,310,140 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,916,600 Aug-15/4.375 1,447,030 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,916,600 Aug-15/4.46 1,375,135 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.46 6 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.525 3 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 2,732,218 Jun-16/4.575 117,841 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $52,200,047) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. $38,491,500 Jul-11/4.745 $2 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 7,555,398 Jun-16/4.815 545,349 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September12,2018. 3,985,000 Sep-13/4.82 54,408 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April12,2022. 6,832,000 Apr-12/4.8675 40,496 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 9,586,860 Feb-15/5.27 447,016 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 19,678,500 May-12/5.51 47,228 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December24,2013. CHF 21,550,000 Dec-11/0.578 26,566 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December22,2013. CHF 21,550,000 Dec-11/0.602 31,754 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the sixmonthCHF-LIBOR-BBA maturingJanuary23,2014. CHF 21,550,000 Jan-12/0.70175 49,291 Option on an interest rate swap withUBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23,2014. CHF 21,550,000 Jan-12/0.722 54,764 Total Putnam VT Diversified Income Fund 29 TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds receivable Principal Settlement $60,563,945) (Unaudited) amount date Value Federal National Mortgage Association, 6 1/2s, July1,2041 $1,000,000 7/14/11 $1,132,188 Federal National Mortgage Association, 5s, June1,2041 18,000,000 6/13/11 19,152,522 Federal National Mortgage Association, 4 1/2s, July1,2041 1,000,000 7/14/11 1,034,609 TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds receivable Principal Settlement $60,563,945) (Unaudited) cont. amount date Value Federal National Mortgage Association, 4s, July1,2041 $32,000,000 7/14/11 $32,000,000 Federal National Mortgage Association, 4s, June1,2041 7,000,000 6/13/11 7,009,296 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. AUD 3,470,000 $— 4/18/21 6.10% 6 month AUD-BBR-BBSW $(82,460) CAD 5,390,000 — 6/28/21 3.25% 3 month CAD-BA-CDOR 72,055 EUR 21,100,000 — 6/14/13 1 year EUR-EONIA-OIS- 1.711561% 14,973 COMPOUND GBP 13,740,000 — 6/29/20 6 month GBP-LIBOR-BBA 3.355% (75,875) GBP 4,180,000 — 6/30/21 6 month GBP-LIBOR-BBA 3.4725% — GBP 21,060,000 — 2/3/13 1.875% 6 month GBP-LIBOR-BBA (403,639) GBP 9,420,000 — 2/3/16 3.0625% 6 month GBP-LIBOR-BBA (574,364) GBP 13,690,000 E — 2/3/31 6 month GBP-LIBOR-BBA 4.87% (8,799) Barclays Bank PLC $149,876,500 28,262 6/17/13 0.64% 3 month USD-LIBOR-BBA 102,593 17,742,400 32,234 6/17/16 1.93% 3 month USD-LIBOR-BBA 76,851 155,988,000 (376,911) 6/17/20 3 month USD-LIBOR-BBA 3.04% (856,271) 20,564,900 (42,167) 6/17/21 3 month USD-LIBOR-BBA 3.2% (113,545) 16,848,500 62,517 6/17/41 4.04% 3 month USD-LIBOR-BBA 126,106 2,500,000 — 6/20/16 1.8125% 3 month USD-LIBOR-BBA 21,204 5,200,000 — 6/20/41 3.91625% 3 month USD-LIBOR-BBA 135,973 1,259,000 — 6/20/21 3 month USD-LIBOR-BBA 3.104% (15,520) 3,223,000 — 6/20/21 3 month USD-LIBOR-BBA 3.093% (42,867) 11,843,800 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (467,108) 11,542,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 122,898 3,900,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 51,828 91,970,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 1,476,646 35,790,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (1,136,164) 31,994,000 — 6/28/13 0.628% 3 month USD-LIBOR-BBA 34,839 14,565,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% (272,031) 8,970,000 — 6/28/41 3.885% 3 month USD-LIBOR-BBA 291,765 4,330,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (144,696) 12,480,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 241,521 33,430,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 682,166 13,700,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (516,072) 2,040,000 — 6/29/13 3 month USD-LIBOR-BBA 0.6425% (1,607) 5,000,000 — 6/30/13 3 month USD-LIBOR-BBA 0.66% (2,270) 6,200,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 106,434 7,400,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (193,791) 1,430,000 — 7/1/21 3.198% 3 month USD-LIBOR-BBA 7,679 9,738,700 — 7/5/41 4.08% 3 month USD-LIBOR-BBA — 12,822,700 (16,933) 3/30/31 4.17% 3 month USD-LIBOR-BBA (584,443) AUD 7,420,000 — 6/29/21 5.735% 6 month AUD-BBR-BBSW 63,329 AUD 14,840,000 — 6/30/16 5.42% 6 month AUD-BBR-BBSW 50,957 AUD 23,920,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (149,914) AUD 18,180,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 126,310 AUD 5,350,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (113,005) 30 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. EUR 37,080,000 $— 6/15/13 1 year EUR-EONIA-OIS- 1.67% $(8,637) COMPOUND EUR 46,350,000 — 6/15/13 1.95% 3 month EUR-EURIBOR- 66,479 REUTERS EUR 17,544,000 — 2/9/21 3.53% 6 month EUR-EURIBOR- (540,180) REUTERS GBP 9,340,000 — 6/13/21 6 month GBP-LIBOR-BBA 3.406% (151,855) GBP 9,340,000 — 6/13/21 6 month GBP-LIBOR-BBA 3.406% (151,855) GBP 25,780,000 — 4/6/16 6 month GBP-LIBOR-BBA 3.05% 1,342,398 GBP 8,760,000 — 4/6/31 4.2375% 6 month GBP-LIBOR-BBA (485,175) GBP 13,520,000 — 1/18/21 3.7875% 6 month GBP-LIBOR-BBA (818,650) GBP 12,640,000 E — 2/3/31 6 month GBP-LIBOR-BBA 4.86% (19,294) GBP 29,490,000 — 2/3/13 1.895% 6 month GBP-LIBOR-BBA (583,945) GBP 18,740,000 — 5/17/13 1.555% 6 month GBP-LIBOR-BBA (95,346) GBP 18,740,000 — 5/18/13 1.555% 6 month GBP-LIBOR-BBA (94,068) Citibank, N.A. $122,136,700 23,398 7/9/20 3 month USD-LIBOR-BBA 3.01% 781,394 497,363 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (8,756) GBP 25,780,000 — 4/5/16 6 month GBP-LIBOR-BBA 3.075% 1,395,154 GBP 8,760,000 — 4/5/31 4.21075% 6 month GBP-LIBOR-BBA (432,971) GBP 50,260,000 — 8/3/15 2.9225% 6 month GBP-LIBOR-BBA (2,848,551) GBP 14,910,000 — 8/3/20 6 month GBP-LIBOR-BBA 3.885% 1,173,647 GBP 62,830,000 — 8/3/12 6 month GBP-LIBOR-BBA 1.61% 665,466 SEK 18,570,000 — 6/10/21 3.62% 3 month SEK-STIBOR-SIDE (24,178) SEK 29,080,000 — 3/24/21 3 month SEK-STIBOR-SIDE 3.8025% 161,210 SEK 19,520,000 — 4/15/21 3.93% 3 month SEK-STIBOR-SIDE (119,011) SEK 22,380,000 — 5/23/21 3.6575% 3 month SEK-STIBOR-SIDE (49,818) SEK 18,570,000 — 6/9/21 3.6225% 3 month SEK-STIBOR-SIDE (24,869) SEK 21,070,000 — 2/4/21 3.79% 3 month SEK-STIBOR-SIDE (117,530) Credit Suisse International $24,915,000 — 6/30/21 3 month USD-LIBOR-BBA 3.159% (210,260) 100,319,900 (199,512) 3/14/20 3 month USD-LIBOR-BBA 3.42% 3,766,901 36,500,000 E — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (145,270) 1,993,000 — 7/5/21 3.265% 3 month USD-LIBOR-BBA — 123,716,100 (15,448) 2/24/14 1.53% 3 month USD-LIBOR-BBA (2,461,758) 41,477,100 (8,486) 2/24/15 2.04% 3 month USD-LIBOR-BBA (1,208,205) 3,500 — 2/24/17 3 month USD-LIBOR-BBA 2.84% 144 920,000 293 2/24/19 3 month USD-LIBOR-BBA 3.35% 44,753 99,600 29 2/24/26 4.16% 3 month USD-LIBOR-BBA (6,409) 97,094,000 7,486 4/19/13 0.89% 3 month USD-LIBOR-BBA (594,347) 156,583,800 11,165 5/27/13 0.72% 3 month USD-LIBOR-BBA (257,332) CHF 7,530,000 — 6/14/21 6 month CHF-LIBOR-BBA 2.075% (25,765) CHF 3,790,000 — 5/13/21 2.225% 6 month CHF-LIBOR-BBA (59,256) CHF 3,790,000 — 5/16/21 2.185% 6 month CHF-LIBOR-BBA (41,745) CHF 65,600,000 — 5/19/13 0.7125% 6 month CHF-LIBOR-BBA (357,798) CHF 7,530,000 — 5/20/21 2.24% 6 month CHF-LIBOR-BBA (125,758) EUR 3,280,000 — 4/19/21 3.691% 6 month EUR-EURIBOR- (138,639) REUTERS GBP 15,120,000 — 2/3/16 3.065% 6 month GBP-LIBOR-BBA (924,588) GBP 8,360,000 — 2/3/21 6 month GBP-LIBOR-BBA 3.93% 651,002 MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% (77,942) SEK 21,070,000 — 2/7/21 3.82% 3 month SEK-STIBOR-SIDE (126,081) Putnam VT Diversified Income Fund 31 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse Internatonal cont. SEK 19,520,000 $— 3/29/21 3 month SEK-STIBOR-SIDE 3.81125% $109,513 SEK 14,760,000 — 4/4/21 3.815% 3 month SEK-STIBOR-SIDE (68,347) SEK 36,100,000 — 3/4/21 3 month SEK-STIBOR-SIDE 3.78% 193,356 Deutsche Bank AG $158,074,000 (195,365) 2/3/14 2.25% 3 month USD-LIBOR-BBA (6,885,465) 2,652,000 — 6/16/20 3.013% 3 month USD-LIBOR-BBA 13,623 34,571 — 7/1/20 3.035% 3 month USD-LIBOR-BBA 179 21,903,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (60,014) 101,216,400 (17,883) 5/13/13 0.75% 3 month USD-LIBOR-BBA (295,524) 124,570,100 (83,276) 4/21/13 0.81% 3 month USD-LIBOR-BBA (649,460) EUR 32,270,000 — 12/23/20 3.325% 6 month EUR-EURIBOR- (609,840) REUTERS KRW 4,658,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA- (42,370) BLOOMBERG KRW 4,658,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA- (48,094) BLOOMBERG KRW 4,619,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA- (48,027) BLOOMBERG MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% (61,517) Goldman Sachs International $110,730,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA 725,109 1,914,000 — 6/20/21 3 month USD-LIBOR-BBA 3.075% (28,491) 35,438,000 — 7/1/14 3 month USD-LIBOR-BBA 1.105% (18,782) 643,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (5,048) 2,860,000 — 7/1/21 3.232% 3 month USD-LIBOR-BBA 6,778 36,504,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (86,514) 115,244,000 — 7/5/14 3 month USD-LIBOR-BBA 1.13% — 47,447,700 — 7/5/21 3.2525% 3 month USD-LIBOR-BBA — 4,713,200 — 7/5/41 3 month USD-LIBOR-BBA 4.055% — 23,702,200 E — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (80,587) 44,084,300 194,135 5/3/21 3 month USD-LIBOR-BBA 3.39% 1,010,745 63,958,700 (182,815) 5/9/20 3 month USD-LIBOR-BBA 3.15% 473,086 17,843,300 114,009 5/9/41 4.09% 3 month USD-LIBOR-BBA (50,914) 120,539,600 (74,851) 5/20/13 0.71% 3 month USD-LIBOR-BBA (284,020) CHF 33,040,000 — 12/15/12 0.538% 6 month CHF-LIBOR-BBA (198,630) CHF 7,530,000 — 5/5/21 6 month CHF-LIBOR-BBA 2.3725% 243,794 EUR 17,430,000 — 6/9/21 6 month EUR-EURIBOR- 3.409% 32,384 REUTERS EUR 46,350,000 — 6/17/13 1 year EUR-EONIA-OIS- 1.665% (52,993) COMPOUND EUR 46,350,000 — 6/17/13 1.92% 3 month EUR-EURIBOR- 68,628 REUTERS EUR 43,190,000 — 6/20/13 1.91% 3 month EUR-EURIBOR- 81,415 REUTERS EUR 43,190,000 — 6/20/13 1 year EUR-EONIA-OIS- 1.615% (136,333) COMPOUND EUR 16,110,000 — 6/21/13 1 year EUR-EONIA-OIS- 1.632% (29,875) COMPOUND EUR 27,960,000 — 5/26/13 2.224% 6 month EUR-EURIBOR- (78,014) REUTERS GBP 6,530,000 — 1/21/21 3.81% 6 month GBP-LIBOR-BBA (413,107) KRW 4,464,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA- (43,284) BLOOMBERG 32 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs Internatonal cont. SEK 22,000,000 $— 12/10/20 3.5775% 3 month SEK-STIBOR-SIDE $(88,174) SEK 36,100,000 — 3/2/21 3 month SEK-STIBOR-SIDE 3.7575% 182,126 JPMorgan Chase Bank, N.A. $6,866,200 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 358,267 73,000,000 E — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (299,849) 30,600,000 E — 3/22/13 1.185% 3 month USD-LIBOR-BBA (129,781) 111,200,000 — 5/9/13 0.7475% 3 month USD-LIBOR-BBA (310,672) CAD 4,790,000 — 9/21/20 3.105% 3 month CAD-BA-CDOR 49,459 EUR 37,080,000 — 6/13/13 1 year EUR-EONIA-OIS- 1.74% 16,387 COMPOUND EUR 37,080,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR- 10,934 REUTERS EUR 17,510,000 — 6/15/21 6 month EUR-EURIBOR- 3.2715% (273,813) REUTERS EUR 14,540,000 — 6/15/13 2.085% 6 month EUR-EURIBOR- 25,939 REUTERS EUR 14,930,000 — 5/31/20 6 month EUR-EURIBOR- 2.949% (580,157) REUTERS JPY 816,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (281,288) JPY 1,820,030,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (193,418) JPY 1,814,990,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 115,827 JPY 424,200,000 E — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 42,278 JPY 570,400,000 E — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 36,009 MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% (7,601) MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% (116,482) MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% (148,410) UBS, AG AUD 4,050,000 E — 4/11/21 6 month AUD-BBR-BBSW 6.65% 50,629 AUD 4,050,000 E — 4/12/21 6 month AUD-BBR-BBSW 6.61% 44,936 CHF 38,072,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (250,038) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Bank of America, N.A. $1,240,840 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% $(2,995) 30 year Fannie Mae pools 1,284,324 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,579 30 year Fannie Mae pools 1,240,840 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,995) 30 year Fannie Mae pools 1,284,324 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,579 30 year Fannie Mae pools Barclays Bank PLC 3,780,918 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% (4,845) 30 year Fannie Mae pools 1,020,432 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (924) 30 year Fannie Mae pools 702,696 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 4,617 30 year Fannie Mae pools 3,782,700 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 28,214 30 year Fannie Mae pools Putnam VT Diversified Income Fund 33 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $907,549 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% $6,769 30 year Fannie Mae pools 2,510,501 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (19,111) 30 year Fannie Mae pools 2,522,298 12,612 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30,035 30 year Fannie Mae pools 6,287,804 32,421 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 75,858 30 year Fannie Mae pools 3,764,758 22,942 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 48,948 30 year Fannie Mae pools 1,353,008 (1,268) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (37) 30 year Fannie Mae pools 1,342,465 3,146 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,591) 30 year Fannie Mae pools 674,492 5,796 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,161 30 year Fannie Mae pools 2,864,685 (3,581) 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (18,245) 30 year Fannie Mae pools 6,895,046 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 5,593 30 year Fannie Mae pools 2,864,685 895 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (13,769) 30 year Fannie Mae pools 3,980,806 22,392 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (1) 30 year Fannie Mae pools 6,684,087 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 43,914 30 year Fannie Mae pools 7,532,507 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 56,182 30 year Fannie Mae pools 2,929,810 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 22,303 30 year Fannie Mae pools 2,641,364 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 17,354 30 year Fannie Mae pools 1,513,081 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 11,518 30 year Fannie Mae pools 7,240,000 — 4/7/16 (2.63%) USA Non Revised (38,408) Consumer Price Index- Urban (CPI-U) 510,809 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (1,233) 30 year Fannie Mae pools 6,809,922 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 4,503 30 year Fannie Mae pools 1,240,840 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,995) 30 year Fannie Mae pools 1,241,266 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,996) 30 year Fannie Mae pools 1,284,324 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,579 30 year Fannie Mae pools 2,980,144 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (7,194) 30 year Fannie Mae pools 3,086,701 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,279 30 year Fannie Mae pools 498,464 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (1,203) 30 year Fannie Mae pools 17,544,013 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (115,263) 30 year Fannie Mae pools 1,546,983 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (11,776) 30 year Fannie Mae pools 34 Putnam VT Diversified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,525,789 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% $11,380 30 year Fannie Mae pools 7,738,548 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,117) 30 year Fannie Mae pools 4,408,037 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (20,756) 30 year Fannie Mae pools 16,118,339 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 120,220 30 year Fannie Mae pools 4,008,466 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 29,897 30 year Fannie Mae pools 8,075,990 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 60,235 30 year Fannie Mae pools 3,127,039 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,544 30 year Fannie Mae pools 2,200,844 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 16,415 30 year Fannie Mae pools 1,102,665 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 8,224 30 year Fannie Mae pools 9,795,797 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (31,322) 30 year Fannie Mae pools 4,895,083 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 36,510 30 year Fannie Mae pools 29,356,092 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 37,621 30 year Fannie Mae pools 11,807,108 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 88,064 30 year Fannie Mae pools 29,928,997 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (91,034) 30 year Fannie Mae pools 14,881,112 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 110,992 30 year Fannie Mae pools 7,233,527 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 9,270 30 year Fannie Mae pools 794,044 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,415) 30 year Fannie Mae pools 778,844 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 998 30 year Fannie Mae pools 894,093 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (810) 30 year Fannie Mae pools 2,899,073 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (2,626) 30 year Fannie Mae pools 2,102,165 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (1,904) 30 year Fannie Mae pools 2,996,366 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,430 30 year Fannie Mae pools 3,143,177 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 7,587 30 year Fannie Mae pools 5,180,803 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 4,202 30 year Fannie Mae pools Citibank, N.A. 1,207,637 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,915) 30 year Fannie Mae pools 1,302,126 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 8,555 30 year Fannie Mae pools 2,998,812 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 9,121 30 year Fannie Mae pools Putnam VT Diversified Income Fund 35 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received by or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. cont. $4,248,403 $— 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $5,445 30 year Fannie Mae pools GBP 10,020,000 — 5/18/13 (3.38%) GBP Non-revised UK Retail 461,183 Price Index Credit Suisse International $8,551,662 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (26,011) 30 year Fannie Mae pools 1,784,294 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,287 30 year Fannie Mae pools 1,819,115 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% 5,533 30 year Fannie Mae pools 3,404,961 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,252) 30 year Fannie Mae pools 1,284,324 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,579 30 year Fannie Mae pools 1,240,840 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,995) 30 year Fannie Mae pools Deutsche Bank AG 2,864,685 4,476 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (10,188) 30 year Fannie Mae pools 3,404,961 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,252) 30 year Fannie Mae pools Goldman Sachs International 4,485,415 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (33,455) 30 year Fannie Mae pools 1,427,110 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 10,644 30 year Fannie Mae pools 5,010,000 — 7/28/11 (0.685%) USA Non Revised 141,843 Consumer Price Index- Urban (CPI-U) 5,010,000 — 7/29/11 (0.76%) USA Non Revised 138,739 Consumer Price Index- Urban (CPI-U) 5,010,000 — 7/30/11 (0.73%) USA Non Revised 140,896 Consumer Price Index- Urban (CPI-U) 4,140,000 — 3/1/16 2.47% USA Non Revised (16,274) Consumer Price Index- Urban (CPI-U) 3,105,000 — 3/3/16 2.45% USA Non Revised (15,139) Consumer Price Index- Urban (CPI-U) 2,620,449 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 6,325 30 year Fannie Mae pools 567,405 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (4,232) 30 year Fannie Mae pools 385,407 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (2,934) 30 year Fannie Mae pools 902,003 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,177) 30 year Fannie Mae pools 6,540,056 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 15,787 30 year Fannie Mae pools 8,551,662 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (26,011) 30 year Fannie Mae pools Total 36 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $— $1,020,000 3/20/12 285 bp $13,985 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (23,679) 2,660,000 12/20/19 (100 bp) 254,100 Ukraine (Government of), 7.65%, 6/11/13 B2 — 795,000 10/20/11 194 bp 2,170 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa2 — 700,000 10/20/17 105 bp (6,846) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) (1,728) United Mexican States, 7.5%, 4/8/33 Baa1 — 1,095,000 3/20/14 56 bp (3,666) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 405,000 9/20/13 715 bp 71,594 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 477 bp 36,827 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 535 bp 43,750 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Ca — EUR 350,000 3/20/13 680 bp (270,411) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 16 Version 1 Index B+ (73,673) $3,572,000 6/20/16 500 bp (11,706) Republic of Argentina, 8.28%, 12/31/33 B3 — 520,000 6/20/14 235 bp (41,672) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 4,815 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 850,000 11/20/11 (170 bp) 2,675 Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp (30,596) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2011. Putnam VT Diversified Income Fund 37 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $355 Energy — — 2,627 Total common stocks — — Asset-backed securities — 56,208,388 1,355,973 Convertible bonds and notes — 1,088,690 — Convertible preferred stocks — 489,874 — Corporate bonds and notes — 174,937,045 12,464 Foreign government bonds and notes — 46,159,117 — Mortgage-backed securities — 130,895,560 2,738,980 Preferred stocks — 581,093 — Purchased options outstanding — 7,757,176 — Senior loans — 12,625,474 — U.S. Government and agency mortgage obligations — 104,897,835 — Warrants — 518 26,118 Short-term investments 38,545,701 87,364,533 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,102,201) $— Futures contracts (2,510,966) — — Written options — (51,857,616) — TBA sale commitments — (60,328,615) — Interest rate swap contracts — (13,559,021) — Total return swap contracts — 1,280,280 — Credit default contracts — 160,643 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 38 Putnam VT Diversified Income Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value(Note 1): Unaffiliated issuers (identified cost $624,163,370) $627,141,820 Affiliated issuers (identified cost $38,545,701) (Note 6) 38,545,701 Cash 223,826 Foreign currency (cost $40,788) (Note 1) 41,251 Interest and other receivables 5,016,347 Receivable for shares of the fund sold 33,129 Receivable for investments sold 6,247,773 Receivable for sales of delayed delivery securities (Note 1) 64,912,106 Unrealized appreciation on swap contracts (Note 1) 20,105,503 Unrealized appreciation on forward currency contracts (Note 1) 921,712 Premiums paid on swap contracts (Note 1) 1,315,848 Total assets Liabilities Payable for variation margin (Note 1) 873,919 Payable for investments purchased 4,575,918 Payable for purchases of delayed delivery securities (Note 1) 106,356,027 Payable for shares of the fund repurchased 480,158 Payable for compensation of Manager (Note 2) 233,237 Payable for investor servicing fees (Note 2) 42,898 Payable for custodian fees (Note 2) 75,798 Payable for Trustee compensation and expenses (Note 2) 109,224 Payable for administrative services (Note 2) 2,690 Payable for distribution fees (Note 2) 73,445 Unrealized depreciation on forward currency contracts (Note 1) 2,023,913 Written options outstanding, at value (premiums received $52,200,047) (Notes 1 and 3) 51,857,616 Premiums received on swap contracts (Note 1) 578,208 Unrealized depreciation on swap contracts (Note 1) 32,961,241 TBA sale commitments, at value (proceeds receivable $60,563,945) (Note 1) 60,328,615 Other accrued expenses 117,726 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $558,181,035 Undistributed net investment income (Note 1) 16,509,975 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (57,959,616) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (12,917,011) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $155,555,298 Number of shares outstanding 21,326,056 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.29 Computation of net asset value Class IB Net assets $348,259,085 Number of shares outstanding 47,742,240 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.29 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Interest (net of foreign tax of $59,741) (including interest income of $39,711 from investments in affiliated issuers) (Note 6) $18,650,935 Dividends 12,301 Total investment income Expenses Compensation of Manager (Note 2) 1,436,288 Investor servicing fees (Note 2) 263,699 Custodian fees (Note 2) 71,489 Trustee compensation and expenses (Note 2) 18,424 Administrative services (Note 2) 7,941 Distribution fees — Class IB (Note 2) 452,051 Other 149,690 Total expenses Expense reduction (Note 2) (835) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 22,311,014 Net realized gain on swap contracts (Note 1) 8,965,308 Net realized loss on futures contracts (Note 1) (331,008) Net realized loss on foreign currency transactions (Note 1) (5,860,743) Net realized gain on written options (Notes 1 and 3) 2,945,285 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (578,396) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (29,756,778) Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 39 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Increase (decrease) in net assets Operations: Net investment income $16,264,489 $48,697,420 Net realized gain on investments and foreign currency transactions 28,029,856 26,421,589 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (30,335,174) (11,424,242) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (15,529,518) (24,120,212) Class IB (33,930,534) (51,004,689) Increase in capital from settlement payments (Note 8) 136 — Increase from capital share transactions (Note 4) 13,686,331 20,164,900 Total increase (decrease) in net assets Net assets: Beginning of period 525,628,797 516,894,031 End of period (including undistributed net investment income of $16,509,975 and $49,705,538, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/11† .24 (.02) (.78) — f,g * .37 * .37 * 3.17 * 89 * 12/31/10 .72 .23 (1.21) — .74 h .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j .73 i 9.07 i 168 12/31/08 .47 (3.07) (.49) — f,k .74 i .74 i 6.19 i 198 12/31/07 .46 (.09) (.45) — .75 i .75 i 5.25 i 79 12/31/06 .44 .11 (.52) — .76 i .76 i 5.12 i 87 Class IB 6/30/11† .23 (.02) (.76) — f,g * .49 * .49 * 3.05 * 89 * 12/31/10 .70 .23 (1.19) — .99 h .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j .98 i 8.95 i 168 12/31/08 .43 (2.98) (.47) — f,k .99 i .99 i 5.71 i 198 12/31/07 .43 (.08) (.43) — 1.00 i 1.00 i 5.02 i 79 12/31/06 .42 .10 (.50) — 1.01 i 1.01 i 4.86 i 87 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note8). h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 12/31/07 0.08 12/31/06 0.09 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 41 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing primarily in bonds that are securitized debt instruments and other obligations of companies and governments worldwide that are either investment-grade or below investment-grade and have intermediate- to long-term maturities. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchangerate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under thecontract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 42 Putnam VT Diversified Income Fund E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 3,100 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $330,600,000 on purchased options contracts for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $239,600,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk Putnam VT Diversified Income Fund 43 of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,196,800,000 on interest rate swap contracts for the reporting period. L) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,083,455 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $60,344,914 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $60,587,108. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. R) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the 44 Putnam VT Diversified Income Fund uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. S) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $84,173,241 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $888,100 12/31/13 10,290,691 12/31/15 38,764,814 12/31/16 34,229,636 12/31/17 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $667,023,785, resulting in gross unrealized appreciation and depreciation of $19,449,669 and $20,785,933, respectively, or net unrealized depreciation of $1,336,264. T) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. U) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. V) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 59.3% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $835 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $296, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses Putnam VT Diversified Income Fund 45 incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $394,179,643 and $433,489,784, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap option contract amounts premiums received Written options outstanding at beginning of the reporting period USD 827,199,480 $45,853,125 CHF 43,100,000 $44,971 Options opened USD 420,767,801 10,877,743 CHF 43,100,000 49,141 Options exercised USD (238,095,825) (4,624,933) CHF — — Options expired USD — — CHF — — Options closed USD — — CHF — — Written options outstanding at end of the reporting period USD 1,009,871,456 $52,105,935 CHF 86,200,000 $94,112 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 196,405 $1,514,536 474,040 $3,619,075 3,055,762 $23,700,925 7,273,024 $55,667,442 Shares issued in connection with reinvestment of distributions 2,101,423 15,529,518 3,350,029 24,120,212 4,585,207 33,930,534 7,083,985 51,004,689 2,297,828 17,044,054 3,824,069 27,739,287 7,640,969 57,631,459 14,357,009 106,672,131 Shares repurchased (1,807,837) (13,955,995) (3,697,498) (28,465,572) (6,098,903) (47,033,187) (11,235,206) (85,780,946) Net increase (decrease) Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $515,562 Payables $354,919 Foreign exchange contracts Receivables 921,712 Payables 2,023,913 Equity contracts Investments 26,636 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation/(depreciation) 27,934,661* appreciation/(depreciation) 86,824,808* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $130,284 $130,284 Foreign exchange contracts — — (5,711,371) — $(5,711,371) Interest rate contracts 4,976,042 (331,008) — 8,835,024 $13,480,058 Total 46 Putnam VT Diversified Income Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $(191,222) $(191,222) Foreign exchange contracts — — — (569,743) — $(569,743) Equity contracts — 4,998 — — — $4,998 Interest rate contracts (8,854,372) — (292,406) — (3,464,563) $(12,611,341) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $39,711 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $204,384,325 and $187,447,027, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $136 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Diversified Income Fund 4 7 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of yourfund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii)a contractual expense limitation applicable to all open-end funds of 20basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. 48 Putnam VT Diversified Income Fund The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1stquintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 3rd Over the one-year, three-year and five-year periods ended December31, 2010, there were 60, 50 and 44 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees Putnam VT Diversified Income Fund 49 indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 50 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 51 This page intentionally left blank. 52 Putnam VT Diversified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT Diversified Income Fund 53 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. 268674 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
